

CFE FEDERAL CREDIT UNION BUILDING
LEASE SUMMARY



LEASE DATE:
 
March 12, 2008
             
LANDLORD
 
CENTRAL FLORIDA EDUCATORS’ FEDERAL CREDIT UNION
       
Attn: Legal Department
       
1000 Primera Boulevard
       
Lake Mary, Florida 32746
           
Telephone: (407) 228-7670
       
Facsimile: (407) 333-5092
         
COPY TO:
 
CRESCENT RESOURCES, LLC
       
Attn: Sr. Property Manager
       
201 S. Orange Avenue, Suite 720
       
Orlando, Florida 32801
           
Telephone: (407) 804-1200
       
Facsimile: (407) 804-1222
         
COPY TO:
 
GRAHAM, BUILDER, JONES, PRATT & MARKS, LLP
       
Attn: Samuel M. Nelson, Esq.
       
369 North New York Avenue
       
Winter Park, Florida 32789
           
Telephone: (407) 647-4455
       
Facsimile: (407) 740-7063
         
TENANT:
 
H2Diesel
             
NOTICE
 
11111 Katy Freeway Suite 910
   
ADDRESS OF
 
Houston, TX 77079
   
TENANT:
       
(Temporary)
 
Attn: David Gillespie,
           
Telephone: (713) 973-5720
       
Facsimile: (___) ___-____
NOTICE
 
1000 Primera Blvd.
   
ADDRESS OF
 
Lake Mary, FL 32746
   
TENAT:
       
(During Lease)
                 
TENANT'S
       
CONTACT
       
PERSON:
 
David Goebel
 
Telephone:(409)790 - 7458
Facsimile: (___) ___-____



BUILDING:
 
Office building known as The CFE Federal Credit Union Building, located on the
Land (at 1000 Primera Boulevard, Lake Mary, Florida 32746).
     
LAND:
 
That certain tract or parcel of land located in Lake Mary, Florida, and
described on Exhibit “A” attached hereto and incorporated herein by reference.
     
PREMISES:
 
That certain suite on the third floor of the Building, as more particularly
described on Exhibit B attached hereto and incorporated herein by reference. The
Premises Net Rentable Area and the Premises Net Usable Area described below are
estimates. Upon completion of the final space plan for the Premises, the actual
Rentable Area and Usable Area shall be calculated in accordance with the
measurement method promulgated by the Building Owners and Managers Association
(BOMA) based upon a common area factor of fourteen percent (14%). The Premises
Net Rentable Area and the Premises Net Usable Area shall then be adjusted and
determined in accordance with such calculations and all other provisions of this
Lease which are based upon the Premises Net Rentable Area or the Premises Net
Usable Area shall likewise be adjusted. Landlord and Tenant shall execute an
amendment to this Lease to evidence all such adjustments.

 
1

--------------------------------------------------------------------------------


 
PREMISES NET
   
RENTABLE
   
AREA:
 
6,857 square feet located on the 1st floor in the Building, subject to
adjustment as described above.
     
PREMISES NET
   
USABLE AREA:
 
6,015 square feet located on the 3rd floor in the Building, subject to
adjustment as described above.
           
LEASE TERM:
 
Sixty-six months, beginning on the Commencement Date.



COMMENCEMENT
   
DATE:
 
July 1, 2008.

 
BASE RENTAL:
Period
 
Annual Rent perRentable Square Foot
 

Monthly Rent
 
Months 1 - 6
 
$
11.50
 
$
6,571.29
 
Months 7 - 12
 
$
23.00
 
$
13,142.58
 
Months 13 - 24
 
$
23.70
 
$
13,542.58
 
Months 25 - 36
 
$
24.40
 
$
13,942.57
 
Months 37 - 48
 
$
25.15
 
$
14,371.13
 
Months 49 - 60
 
$
25.90
 
$
14,799.69
 
Months 61 - 66
 
$
26.68
 
$
15,245.40
 

 
 

    (PLUS APPLICABLE SALES TAX)          
* Monthly Rent shall be adjusted upon final measurement of the Premises Net
Rentable Area and evidenced by an amendment to this Lease. Actual rent payments
shall include 7% Sales Tax and Tenant shall be responsible for payment of sales
tax.
     
BASIC COSTS
   
EXPENSE STOP:
 
Shall mean the Basic Costs paid or incurred by Landlord during calendar year
2008, grossed up to reflect occupancy of 95% of the rentable area in the
Building for the entire year. Provided, however, that the component of the Basic
Costs Expense Stop for real estate taxes for the Building shall be $1.85
multiplied by the Building Net Rentable Area regardless of the actual real
estate taxes for calendar year 2008. Accordingly, no payment shall be due from
Tenant for increases in Basic Costs until calendar year 2009, at which time
Tenant shall pay Landlord for increases in Basic Costs as described in
Paragraph 7 of this Lease. Tenant acknowledges that the Premises Electrical
Expense Stop is 60¢ per rentable square foot per year and that Tenant is
obligated to pay electrical expenses exceeding the Premises Electrical Expense
Stop pursuant to Paragraph 13 of this Lease.
     
PREMISES
ELECTRICAL
   
EXPENSE STOP:
   Sixty cents (60¢) multiplied by the Premises Net Rentable Area, per year.

 
2

--------------------------------------------------------------------------------


 
ADVANCE
BASE RENTAL
PAYMENT:
  Six Thousand Five Hundred Seventy-One Dollars and 29/100 ($6,571.29),
including 7% sales tax due July 1, 2008.      
SECURITY DEPOSIT:
 
Deposit or acceptable Letter of Credit for One Hundred Seventy-Five Thousand and
xx/100 ($175,000.00) due between May 1, 2008 and June 1, 2008. Providing Tenant
has not breached the Lease or caused Landlord to otherwise apply the Security
Deposit, at the end of two years, Landlord will, at the written request of
Tenant, refund One Hundred Thirty-Nine Thousand and xx/100 ($139,000.00) of the
Security Deposit. At the written request of Tenant, Landlord shall subsequently
refund twelve thousand dollars ($12,000.00) per year at the end of each
subsequent year until the deposit has been returned in full.
     
TENANT
IMPROVEMENTS
   
ALLOWANCE:
 
 Shall be $25.00 per rentable square foot of the Premises for space planning,
architectural, mechanical, electrical and construction drawings, permits and
hard construction costs. The Tenant Improvements Allowance shall be applied and
paid as described in Paragraph 9 of this Lease. Any unused portion of the
allowance shall be retained by the Landlord. Landlord will coordinate the
construction process on behalf of Tenant and will receive 4% of the construction
costs as a construction management fee.
     
LANDLORD’S
BROKER:
  Crescent Resources, LLC       TENANT’S BROKER:   Southern Exposure, LLC

  
The foregoing summary (the "Lease Summary") is hereby incorporated into and made
a part of the Lease Agreement. In the event, however, of a conflict between the
terms of the Lease Summary and the terms of the Lease Agreement, the latter
shall control.


Initial: ____________ (For Landlord)
Initial: ____________ (For Tenant)
 
3

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


PARAGRAPH
 
DESCRIPTION
 
PAGE
         
1.
 
Definitions
 
1
         
2.
 
Lease Grant
 
3
         
3.
 
Lease Term
 
3
         
4.
 
Use
 
3
         
5.
 
Base Rental
 
4
         
6.
 
Adjustments to Base Rental
 
4
         
7.
 
Adjustments for Increase in Basic Costs
 
4
         
8.
 
Services to Be Furnished by Landlord
 
5
         
9.
 
Construction of Improvements
 
7
         
10.
 
Maintenance and Repair by Landlord
 
7
         
11.
 
Maintenance and Repair by Tenant
 
8
         
12.
 
Alterations by Tenant
 
8
         
13.
 
Use of Electrical Services by Tenant
 
8
         
14.
 
Graphics and Signage
 
9
         
15.
 
Parking
 
9
         
16.
 
Compliance with Laws and Restrictions
 
9
         
17.
 
Building Rules
 
10
         
18.
 
Entry by Landlord
 
10
         
19.
 
Assignment and Subletting
 
10
         
20.
 
Liens
 
11
         
21.
 
Property Insurance
 
12
         
22.
 
Liability Insurance
 
12
         
23.
 
Indemnities
 
12
         
24.
 
Waiver and Waiver of Subrogation Rights
 
12
         
25.
 
Casualty Damage
 
13
         
26.
 
Condemnation
 
13

 
4

--------------------------------------------------------------------------------


 
27.
 
Damages from Certain Causes
 
14
         
28.
 
Events of Default/Remedies
 
14
         
29.
 
Security Deposit
 
15
         
30.
 
Peaceful Enjoyment
 
15
         
31.
 
Holding Over
 
15
         
32.
 
Subordination to Mortgage
 
16
         
33.
 
Estoppel Certificate
 
16
         
34.
 
Attorneys' Fees
 
16
         
35.
 
No Implied Waiver
 
16
         
36.
 
Personal Liability
 
16
         
37.
 
Notices
 
17
         
38.
 
Severability
 
17
         
39.
 
Recordation
 
17
         
40.
 
Governing Law
 
17
         
41.
 
Force Majeure
 
17
         
42.
 
Time of Performance
 
18
         
43.
 
Transfers by Landlord
 
18
         
44.
 
Commissions
 
18
         
45.
 
Effect of Delivery of this Lease
 
18
         
46.
 
Real Estate Investment Trust
 
18
         
47.
 
Hazardous Materials
 
18
         
48.
 
Landlord's Right of Relocation
 
19
         
49.
 
Evidence of Authority
 
19
         
50.
 
Survival of Obligations
 
19
         
51.
 
Confidentiality
 
19
         
52.
 
Contractual Landlord's Lien
 
19
         
53.
 
Rent a Separate Covenant
 
20
         
54.
 
Radon
 
20

 
5

--------------------------------------------------------------------------------


 
55.
 
Miscellaneous Provisions
 
20
         
56.
 
Special Stipulations
 
20
         
57.
 
Waiver of Jury Trial
 
20

 
EXHIBITS
 
“A”
Description of Land
   
“B”
Designation of Premises
   
“C”
Construction of Improvements
   
“D”
Cleaning and Janitorial Services
   
“E”
Rules and Regulations
   
“F”
Special Stipulations
   
“G”
Example of Total Operating Expense
   
“H”
Commencement Date Stipulation
   
“I”
Preliminary Tenant Improvements Plans and Specifications
   
“J”
List of Amenities

 
6

--------------------------------------------------------------------------------



LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this "Lease") is made and entered into on the date and
between the Landlord and Tenant identified in the Lease Summary.  
 
WITNESSETH:
 
1.Definitions.
 
               Capitalized terms appearing in this Lease, unless defined
elsewhere in this Lease or in the Lease Summary, shall have these definitions:
 
(a) "Additional Rent" shall mean all sums of money in addition to Base Rental
which shall become due from Tenant under this Lease, including, without
limitation, Tenant's Proportionate Share of Basic Costs in excess of the Basic
Costs Expense Stop, as set forth in Paragraph 7 herein, but excluding Excess
Costs of Tenant Improvements as described in Paragraph 9 herein.
 
(b) "Adjustment Date" is not applicable.
 
(c) "Advance Base Rental Payment" shall have the meaning set forth in the Lease
Summary.
 
(d) "Base Rental" during the Lease Term shall be the amount so designated in the
Lease Summary, as same may be adjusted pursuant to the terms of this Lease,
together with all taxes (excise, sales, use or other) levied or assessed by any
governmental entity on Basic Rent, Additional Rent or any other sums payable by
Tenant under this Lease.
 
(e) "Basic Costs" shall mean and include: all expenses relating to the Building
and the Building Exterior Common Areas, including all costs of operation,
maintenance and management thereof and assessments for public betterments or
improvements, any and all assessments or charges that are charged by any
property owners association applicable to the Land, ad valorem real estate taxes
and any other tax on real estate as such, ad valorem taxes on furniture,
fixtures, equipment or other property used in connection with the operation,
maintenance or management of the Building and the Building Exterior Common Areas
and the costs, including, without limitation, legal and consulting fees, of
contesting or attempting to reduce any of the aforesaid taxes, reasonable
amortization of capital improvements which are required by applicable law or
which will substantially improve the efficiency of operating, managing or
maintaining the Building or which will substantially reduce Landlord's operating
expenses or the rate of increase thereof, the cost of labor, materials, repairs,
insurance, utilities and services and such other expenses with respect to the
operation, maintenance and management of the Building and the Building Exterior
Common Areas, all of which expenses shall be incurred or paid by or on behalf of
Landlord or are properly chargeable to Landlord's operating expenses in
accordance with generally accepted accounting principles as applied to the
operation, maintenance and management of a first class office building.
 
Notwithstanding the foregoing, it is agreed that the Basic Costs shall not
include: any leasing or marketing or brokerage costs, fees, or commissions; any
cost of upfitting space for occupancy by tenants; any amortization of principal
or interest on account of any indebtedness; any legal expenses arising out of
any misconduct or negligence of Landlord or any person for which Landlord is
responsible or arising out of dealings between any principals constituting
Landlord or arising out of any leasing, sale or financing of the Building or the
Land or any part of either of them; or, except as expressly permitted above, any
amortization or depreciation.  
 
(f) "Basic Costs Expense Stop" shall be the amount so designated in the Lease
Summary.
 
(g) "Broker" shall be the party or parties so designated in the Lease Summary.
 
7

--------------------------------------------------------------------------------


 
(h) "Building" shall have the meaning set forth in the Lease Summary.
 
(i) "Building Exterior Common Areas" shall mean (A) the exterior of the Building
and all of the improvements and real property on the Land, including, without
limitation, all parking areas, enclosed or otherwise, and all streets,
sidewalks, signs and landscaped areas located on or within the Land; and (B) all
signs and landscaped areas located in public rights-of-way directly contiguous
to the Land if and to the extent Landlord maintains such signs and landscaped
areas from time to time.
 
(j) "Building Net Rentable Area" shall have the meaning set forth in the Lease
Summary.
 
(k) "Building Shell Improvements" shall mean the Building improvements
constructed or to be constructed by Landlord, at Landlord's sole cost and
expense and without applying any of the Tenant Improvements Allowance. The
Building Shell Improvements are more particularly described in Exhibit C
attached hereto and incorporated herein by reference.
 
(l) "Commencement Date" shall mean that date set forth in the Lease Summary, as
same may be adjusted pursuant to the provisions of Paragraph 3 herein, provided,
however, if such date is any day other than the first day of a calendar month,
then the Commencement Date shall be the first day of the following month and
Tenant shall pay prorated Rent for the partial calendar month preceding the
Commencement Date and all other terms and conditions of this Lease shall apply
during such partial calendar month.
 
(m) "Common Areas" shall mean those areas within the Building devoted to
corridors, elevator foyers, restrooms, mechanical rooms, janitorial closets,
electrical and telephone closets, vending areas and other similar facilities
provided for the common use or benefit of tenants generally and/or the public,
including any columns and/or projections located within said areas.
 
(n) "Premises Electrical Expense Stop" shall have the meaning set forth in the
Lease Summary. The Premises Electrical Expense Stop covers the annual cost of
electricity to be supplied to the Premises (i) to operate lights and light
fixture therein, (ii) to operate equipment and fixtures that are connected to
electrical outlets therein and (iii) to operate any HVAC system or unit that
exclusively serves the Premises (or any portion thereof).
 
(o) Intentionally deleted.
 
(p) "Force Majeure Matters" is defined in Paragraph 41 herein.
 
(q) "Land" shall mean the real property upon which the Building is situated as
more particularly described on Exhibit A hereto.
 
(r) "Lease Term" shall mean the term of this Lease as set forth in the Lease
Summary.
 
(s) "Premises" shall have the meaning set forth in the Lease Summary.
 
(t) "Premises Net Rentable Area" shall have the meaning set forth in the Lease
Summary.
 
(u) "Premises Net Usable Area" shall have the meaning set forth in the Lease
Summary.
 
(v) "Tenant Improvements" shall mean the improvements to be constructed and
installed in the Premises (beyond the Building Shell Improvements) in accordance
with the Tenant Improvements Plans and Specifications, the terms of Paragraph 9
herein and Exhibit C attached hereto.
 
(w) "Tenant Improvements Allowance" shall mean the allowance to be provided by
Landlord to Tenant for the construction of the Tenant Improvements. The amount
of the Tenant Improvements Allowance is set forth in the Lease Summary.
 
8

--------------------------------------------------------------------------------


 
(x) "Tenant Improvements Plans and Specifications" shall mean the plans and
Specifications" for the construction of the Tenant Improvements, which plans and
specifications shall be prepared pursuant to Exhibit C attached hereto.
 
(y) "Tenant's Proportionate Share" means that fraction, the numerator of which
is the Premises Net Rentable Area and the denominator of which is the total
Building Net Rentable Area.
 
2.Lease Grant.
 
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, upon
and subject to the covenants, agreements, provisions and conditions of this
Lease, the Premises located in the Building. 
 
3.Lease Term.
 
This Lease shall continue in force during a period beginning on the Commencement
Date and continuing until the expiration of the Lease Term, unless this Lease is
sooner terminated or extended to a later date under any other term or provision
herein. Subject to delays resulting from Force Majeure Matters or delays caused
by Tenant or Tenant's agents, employees, contractors, subcontractors or
licensees, including, without limitation, change orders to the Tenant
Improvements Plans and Specifications ("Tenant Delay Factors"), Landlord will
deliver the Premises to Tenant not later than the Commencement Date set forth in
the Lease Summary (the "Target Commencement Date"), with the Tenant Improvements
substantially completed in accordance with the Tenant Improvements Plans and
Specifications, as evidenced, if requested by Tenant, by a certificate of
substantial completion issued by Landlord's architect or other designated
engineering representative. If Landlord for any reason outside of the Landlord’s
reasonable control cannot deliver possession of the Premises to Tenant (with the
Tenant Improvements substantially completed in accordance with the Tenant
Improvements Plans and Specifications) not later than the Target Commencement
Date, this Lease shall not be void or voidable nor shall Landlord be liable to
Tenant for any loss or damage resulting therefrom; but in that event, Landlord
shall act diligently and in good faith to complete the work that is necessary to
allow Landlord to deliver the Premises to Tenant as specified above. In such
case, (a) if Landlord's failure to deliver possession of the Premises to Tenant
(with the Tenant Improvements substantially completed in accordance with the
Tenant Improvements Plans and Specifications) by the Target Commencement Date is
not the result, in whole or in part, of one or more Tenant Delay Factors, the
Commencement Date shall be adjusted to be the date when Landlord does in fact
deliver possession of the Premises to Tenant as described above and (b) if
Landlord's failure to deliver possession of the Premises to Tenant (with the
Tenant Improvements substantially completed in accordance with the Tenant
Improvements Plans and Specifications) by the Target Commencement Date is the
result, in whole or in part, of one or more Tenant Delay Factors, the
Commencement Date shall be the later of (i) the Target Commencement Date or (ii)
the date the Tenant Improvements would have been substantially completed in the
absence of such Tenant Delay Factors(s). Notwithstanding any term or provision
herein to the contrary, if, for any reason other than Force Majeure Matters or
Tenant Delay Factors, Landlord cannot deliver possession of the Premises (with
the Tenant Improvements substantially completed in accordance with the Tenant
Improvements Plans and Specifications) to Tenant by the date that is three (3)
months after the Target Commencement Date, Tenant shall be entitled to terminate
this Lease by so notifying Landlord in writing within ten (10) days following
the expiration of such three (3) month period. Time is of the essence relative
to Tenant's right to terminate this Lease pursuant to this Paragraph 3.  
 
Within five (5) days following Tenant's occupancy of the Premises, Tenant shall
execute and deliver to Landlord duplicate originals of a stipulation in the form
attached to this Lease as Exhibit H (with the blanks properly completed).
Subject to Landlord's approval of the information inserted by Tenant in the
blanks, Landlord shall execute the duplicate originals of the stipulation and
shall promptly return one (1) fully executed original to Tenant.  
 
The Premises shall be used for office purposes and for no other purposes. Tenant
agrees not to use or permit the use of the Premises for any purpose that is
illegal or is in violation of any applicable legal, governmental or
quasi-governmental requirement, ordinance or rule, or that, in Landlord's
reasonable opinion, creates a nuisance, disturbs any other tenant of the
Building or injures the reputation of the Building
 
9

--------------------------------------------------------------------------------

 
4.Base Rental.
 
(a) Tenant agrees to pay during the Lease Term to Landlord, without any setoff
or deduction, except as provided herein, the Base Rental, and all such other
sums of money as shall become due hereunder as Additional Rent, all of which are
sometimes herein collectively called "rent" or "Rent." Base Rental for each
calendar year or portion thereof during the Lease Term, together with any
applicable adjustment thereto pursuant to Paragraph 6 herein, shall be due and
payable in advance, in twelve (12) equal installments on the first day of each
calendar month during the Lease Term; provided, however, as set forth in the
Lease Summary and Paragraph 5(b) herein, Base Rental for the first full calendar
month during the Lease Term (i.e., the Advance Base Rental Payment) shall be due
and payable upon the full execution of this Lease. Tenant hereby agrees to pay
such Base Rental and any adjustments thereto to Landlord at Landlord's address
provided herein (or such other address as may be designated by Landlord in
writing from time to time) monthly, in advance, and without demand.
 
(b) Upon the execution of this Lease, Tenant shall pay to Landlord the Advance
Base Rental Payment as additional security for Tenant's performance of its
obligations under this Lease. If Tenant is not then in default under this Lease,
Landlord shall apply the Advance Base Rental Payment to the payment of the
monthly installment of Base Rental due relative to the first full calendar month
during the Lease Term. If Tenant is then in default under this Lease, Landlord
may, at its option, apply all or any part of the Advance Base Rental Payment to
cure the default. With regard to any partial calendar month (if any) preceding
the first full calendar month during the Lease Term, Tenant shall pay the
applicable prorata portion of the monthly installment of Base Rental in a timely
manner pursuant to Paragraph 5(a) herein.
 
5.Adjustments to Base Rental.
 
Base Rental shall be adjusted at the beginning of each Period as provided in the
Lease Summary and such adjustment shall be effective on the first day of the
first month of such Period.  
  
6.Adjustments for Increases in Basic Costs.
 
With respect to each calendar year or portion thereof during the Lease Term (and
any renewal or extension thereof), Tenant shall pay Landlord as Additional Rent,
in the manner hereafter provided, Tenant's Proportionate Share of the amount by
which Basic Costs paid or incurred by Landlord during such period (grossed up,
if necessary, to reflect occupancy of ninety-five percent (95%) of the rentable
space in the Building) exceeded the Basic Costs Expense Stop. References in this
Paragraph 7 to "Basic Costs" shall be deemed and construed to refer to Basic
Costs as grossed up pursuant to the immediately preceding sentence. If Tenant
shall be obligated to make payments as aforesaid with regard to any partial
calendar year during the Lease Term, Basic Costs in excess of the Basic Costs
Expense Stop shall be prorated on the basis of the number of days during such
calendar year for which Tenant is obligated to make such payments.  
 
It is acknowledged and agreed that it will not be possible to determine the
actual amount of the excess (if any) of Basic Costs over the Basic Costs Expense
Stop for a given calendar year until after the end of such calendar year.
Therefore, until Tenant's liability for Tenant's Proportionate Share of Basic
Costs in excess of the Basic Costs Expense Stop shall have been finally
determined for a particular calendar year, Tenant shall make payment on account
of excess Basic Costs as follows:  
 
(a) Commencing as of the Commencement Date and continuing throughout the Lease
Term (and any renewal or extension thereof), and subject to the limitation
expressed above, Landlord shall make a good faith estimate of Basic Costs for
such calendar year and Tenant's Proportionate Share thereof (hereinafter
"Estimated Basic Costs" and "Tenant's Estimated Proportionate Share"), and
Tenant shall pay to Landlord, as Additional Rent with each monthly installment
of Base Rental, an amount equal to one-twelfth (1/12) of Tenant's Estimated
Proportionate Share of the amount by which Estimated Basic Costs for the current
calendar year are estimated to exceed the Basic Costs Expense Stop. Such
payments for any partial month shall be paid in advance at the daily rate equal
to the monthly payment divided by the number of days in the month for which the
same is due. On or about January 1 of each calendar year in respect of which
Tenant shall be obligated to make payments on account of excess Basic Costs
during the Lease Term (and any renewal or extension thereof), Landlord shall
furnish to Tenant a statement for such calendar year of Tenant's Estimated
Proportionate Share and of Estimated Basic Costs and thereupon, subject to the
limitations expressed above, as of such January 1, Tenant shall make payments
under this Paragraph 7(a) in accordance with such statement. 
 
10

--------------------------------------------------------------------------------


 
(b) On or before April 1 in the year following the year in which the
Commencement Date occurs and each April 1 thereafter during the Lease Term (and
any renewal or extension thereof), Landlord shall furnish Tenant with a
statement setting forth the total amount of Tenant's Proportionate Share of the
amount by which Basic Costs for the preceding calendar year exceeded the Basic
Costs Expense Stop. If any such statement shall show an overpayment or
underpayment of Tenant's Proportionate Share of excess Basic Costs for the
preceding calendar year, any overpayment shall be refunded to Tenant or credited
against payments due from Tenant under this Lease, and the full amount of any
underpayment shall be paid to Landlord by Tenant not later than the first day of
the first calendar month after such statement shall have been delivered to
Tenant.  
 
(c) In the event Tenant is required to pay Tenant's Proportionate Share of Basic
Costs pursuant to this Paragraph 7, Tenant shall have the right, at Tenant's
expense and no more frequently than once per calendar year, to inspect
Landlord's books and records showing Basic Costs of the Building for the
calendar year in question; provided, however, Tenant shall not have the right to
withhold any payments of Tenant's Proportionate Share of Basic Costs due and
payable hereunder the amount of which may be in dispute, and Tenant must pay the
entire amount due and payable hereunder prior to reviewing Landlord's books and
records. In the event Tenant's inspection of Landlord's books and records
reveals a verifiable error in Landlord's computation of Tenant's Proportionate
Share of excess Basic Costs resulting in an overpayment by Tenant of Tenant's
Proportionate Share of excess Basic Costs (after allowing for any adjustment
pursuant to Paragraph 7(b) herein), Landlord shall promptly reimburse the amount
of such overpayment to Tenant, together with interest thereon from the date of
overpayment until the date of reimbursement at a rate per annum equal to the
Prime Rate (as defined herein) in effect as of the date of overpayment. As used
in this Lease, the "Prime Rate" shall be deemed to be that rate of interest
announced by the Wall Street Journal, or any successor thereto, from time to
time as the "prime rate". Landlord's statement setting forth the total amount of
Tenant's Proportionate Share of excess Basic Costs furnished to Tenant in
accordance with the provisions of this Paragraph 7 shall be deemed to have been
approved by Tenant unless protested by Tenant in writing within ninety (90) days
after delivery of such statement to Tenant at the Premises.
 
(d) It is expressly understood that the maximum year to year increase in
Landlord controlled expense items is five percent (5%). This includes, but is
not limited to items such as Property Management Fees, Leasing and Promotion
Fees, Cleaning Fees, etc… This year to year increase cap specifically does not
include items outside of Landlord’s control, including but not limited to real
estate taxes, insurance, utilities, etc.
 
7.Services to Be Furnished by Landlord.
 
Landlord agrees to furnish Tenant the following services:
  
(a) Hot and cold water at those points of supply provided for general use of
other tenants in the Building.
 
(b) Except with regard to any HVAC system or unit that exclusively serves the
Premises (or any portion thereof), which shall be Tenant's responsibility
pursuant to Paragraph 11(b) herein, Landlord shall furnish central heat and air
conditioning sufficient for the comfortable occupancy of the Premises. Provided,
however, central heating and air conditioning service at times other than for
"Normal Business Hours" for the Building (which are 8 a.m. to 6 p.m. on Mondays
through Fridays and 8 a.m. to 1 p.m. on Saturdays, exclusive of normal holidays
identified as New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day), shall be furnished only on the written
request of Tenant delivered to Landlord on the following schedule:
 
(1) For evenings Monday through Friday - prior to 3:00 p.m. on the day when such
service is required;
 
(2) For Saturday afternoon, Saturday evening and Sunday - prior to 3:00 p.m. on
Friday; and
 
11

--------------------------------------------------------------------------------


 
(3) For normal business holidays - prior to the times set forth above for the
last day prior to such holiday.  
 
Tenant shall bear the entire cost (as Additional Rent) of such additional
heating and air conditioning used by Tenant at times other than Normal Business
Hours, and Tenant shall pay such costs within ten (10) days following demand by
Landlord. The cost to be charged by Landlord to Tenant hereunder for heating and
air conditioning service used by Tenant during times other than Normal Business
Hours shall be $50 per hour per floor of the Building, subject to increases in
such hourly rate from time to time during the Lease Term to reimburse Landlord
for increases in the cost to Landlord of electricity consumed in providing the
heating and air conditioning service.  
 
If heat-generating machines or equipment shall be used in the Premises by Tenant
which affect the temperature otherwise maintained by the Building HVAC system,
Landlord shall have the right (at Landlord's option) to install (or to require
Tenant to install) one or more HVAC systems or units that exclusively serve the
Premises (or the portion thereof where such heat-generating machines or
equipment are located). As set forth in Paragraph 11(b) herein, the cost of any
such separate HVAC systems or units that exclusively serve the Premises,
including the cost of installation and the cost of operation and maintenance
thereof, shall be borne by Tenant.  
 
(c) Electrical service to serve the Common Areas and the Premises, subject to
the terms of Paragraph 13 herein.
 
(d) Routine maintenance and electric lighting service for all Common Areas of
the Building in the manner and to the extent reasonably deemed by Landlord to be
standard.
 
(e) Janitorial service, in accordance with the schedule attached hereto as
Exhibit D, Mondays through Fridays, exclusive of normal holidays; provided,
however, if Tenant's floor covering or other improvements require special
treatment, Tenant shall pay the additional cleaning cost attributable thereto as
Additional Rent upon presentation of a statement therefore by Landlord.
 
(f) All Building standard fluorescent and incandescent light bulb replacement in
the Common Areas and all light bulb replacement in the Premises. Provided,
however, Tenant shall promptly pay to Landlord, as Additional Rent, costs
incurred by Landlord in replacing light bulbs in the Premises (including the
cost of purchasing such light bulbs) if and to the extent such replacement cost
exceeds the replacement cost for Building standard light bulbs. As used herein,
"Building standard light bulbs" shall be deemed to refer to 2' x 4', 3 lamp
F40/CW with energy saving ballasts.
 
(g) Tenant, its employees, and its invitees who have been registered with
Landlord shall have access to the Premises (including elevator service) by a
code or card access system seven (7) days a week, twenty-four (24) hours a day.
Tenant shall receive an allotment of codes or cards for all of its employees and
for its invitees who are registered with Landlord. Landlord shall bear the cost
of each such code or card initially issued, provided Tenant shall pay to
Landlord (as Additional Rent, within thirty (30) days after Tenant receives an
invoice therefor) the actual costs incurred by Landlord in obtaining and issuing
replacement codes or cards for codes or cards previously issued. Landlord,
however, shall have no liability to Tenant, its employees, agents, invitees or
licensees for losses due to theft or burglary or for damages done by
unauthorized persons on the Premises, and Landlord shall not be required to
insure against any such losses. Tenant shall cooperate fully with Landlord's
efforts to maintain controlled access to and in the Building during times other
than Normal Business Hours and shall follow all regulations promulgated by
Landlord with respect thereto.
 
The failure by Landlord to any extent to furnish, or the interruption or
termination of these defined services in whole or in part, resulting from any
Force Majeure Matters or from any other causes beyond the reasonable control of
Landlord shall not (i) render Landlord liable in any respect, (ii) be construed
as an eviction of Tenant, (iii) work an abatement of rent, or (iv) relieve
Tenant from the obligation to fulfill any covenant or agreement in this Lease.
Should any of the equipment or machinery used in the provision of such services
for any cause cease to function properly, Tenant shall have no claim for offset
or abatement of rent or damages on account of an interruption in service
resulting therefrom. Amounts payable pursuant to this Paragraph 8 shall be
deemed to be Additional Rent due from Tenant to Landlord, and any default in the
payment thereof shall entitle Landlord to all remedies provided for herein at
law or in equity on account of Tenant's failure to pay Base Rental.
 
12

--------------------------------------------------------------------------------


  
8. Construction of Improvements.
 
(a) Subject to Force Majeure Matters and consistent with the terms of Paragraph
3 herein and Exhibit C hereto, Landlord shall pursue diligently and in good
faith the completion of the Building Shell Improvements and the Tenant
Improvements. The Tenant Improvement Plans are to be approved as referenced in
Exhibit C, paragraph 2.
 
(b) The Tenant Improvements Allowance shall be applied by Landlord against the
costs of designing, planning and constructing the Tenant Improvements. In the
event the costs incurred in connection with the design, planning and
construction of the Tenant Improvements exceed the Tenant Improvements
Allowance, Tenant shall be responsible for bearing and paying such excess costs
(the "Excess Costs"), as follows:
 
(1) Tenant shall pay to Landlord, prior to the commencement of construction of
the Tenant Improvements, an amount equal to fifty percent (50%) of such Excess
Costs (as then estimated by Landlord).
 
(2) After substantial completion of the Tenant Improvements but prior to
occupancy of the Premises by Tenant, Tenant shall pay to Landlord an amount
equal to ninety percent (90%) of the Excess Costs (as then estimated by
Landlord), less payments received by Landlord pursuant to Paragraph 9(b)(1)
herein.
 
(3) As soon as the final accounting is prepared and submitted by Landlord to
Tenant, Tenant shall pay to Landlord the entire unpaid balance of the actual
Excess Costs based on the final costs to Landlord.
 
The Excess Costs (if any) payable by Tenant under this Paragraph 9(b) shall be
due hereunder at the time specified herein, and failure to make any such payment
when due shall constitute a default of Tenant under Paragraph 28 herein.  
 
(c) Except as otherwise provided above in this Paragraph 9, all installations
and improvements now or hereafter placed on or in the Premises shall be for
Tenant's account and at Tenant's cost. Tenant shall also pay ad valorem taxes
and increased insurance on or attributable to the Tenant Improvements (to the
extent of the cost of the Tenant Improvements is in excess of the Tenant
Improvements Allowance), which cost shall be payable by Tenant to Landlord.
  
9. Maintenance and Repair by Landlord.  
 
Except to the extent any such repairs or replacements are the responsibility of
Tenant pursuant to the terms of Paragraph 11 or Paragraph 12 herein or any other
provision in this Lease, Landlord shall be responsible for maintaining,
repairing and replacing: 


(a) the roof, foundations, exterior walls, and all structural parts of the
Building;


(b) all portions of the Premises affected by structural conditions whose source
lies outside the Premises;


(c) all Common Areas and Building Exterior Common Areas;


(d) all utility, sprinkler service, electrical and plumbing lines and HVAC
systems outside the Premises but which serve the Premises on a non-exclusive
basis; and
 
13

--------------------------------------------------------------------------------




(e) all utility, sprinkler service, electrical and plumbing lines and HVAC
systems within the Premises but which serve other space within the Building.


Except as expressly provided herein, Landlord shall not be required to make any
repairs to the Premises or the Building.


10. Maintenance and Repair by Tenant.
 
In addition to any other provisions in this Lease which obligate Tenant to
perform maintenance, repair and replacement duties relative to the Premises
and/or the Building, Tenant shall be responsible for the following maintenance,
repair and replacement responsibilities:


(a) Tenant shall, at its expense, keep and maintain the Premises in good order
and repair and not commit or allow any waste to be committed on any portion of
the Premises; and at the termination of this Lease, Tenant agrees to deliver up
the Premises to Landlord in as good of a condition as existed on the
Commencement Date, excepting only ordinary wear and tear, acts of God and
repairs required to be made by Landlord pursuant to the terms of this Lease.


(b) Tenant shall, at its expense, keep and maintain all HVAC systems and units,
appliances and equipment that exclusively serve the Premises (or any portion
thereof). In the event the Premises (or any portion thereof) is exclusively
served by an HVAC system or unit, Tenant shall contract with a qualified heating
and air conditioning service company approved by Landlord for the required
maintenance and the repair and replacement, as necessary, of such HVAC system or
unit. Tenant shall provide Landlord with a copy of any contract required under
this Paragraph 11(b) within ten (10) days after the Commencement Date and a copy
of any subsequent contracts (or any renewal contracts) within ten (10) days
after their execution. The cost of all contracts which Tenant is required to
maintain under this Paragraph 11(b) shall be borne by Tenant.


(c) Tenant shall, at Tenant's own cost and expense, repair or replace any damage
done to the Common Areas, the Building Exterior Common Areas, the Building, or
any part thereof (including the Premises), caused by the negligence,
malfeasance, mistake or willful misconduct of Tenant or Tenant's agents,
employees, invitees, or visitors, and such repairs shall restore the damaged
area to as good of a condition as existed prior to such damage and shall be
effected in compliance with all applicable laws; provided, however, if, within a
reasonable period following written notice from Landlord of the need for such
repairs or replacements, Tenant fails to make such repairs or replacements
promptly, Landlord may, at its option, make the repairs or replacements, and
Tenant shall pay the cost thereof to Landlord on demand as Additional Rent.


11. Alterations by Tenant.


Tenant shall not make or allow to be made any alterations to the Premises or
install any vending machines in the Premises, without first obtaining the
written consent of Landlord in each such instance. De minimus alterations will
not require Landlord approval (for example, decorations that do not permanently
alter of change the configuration of the building). Any and all alterations to
the Premises, including, without limitation the Tenant Improvements, shall
become the property of Landlord upon the termination of this Lease (except for
personal property and furniture owned by Tenant). Landlord may, by written
notice to Tenant not later than sixty (60) days prior to termination, require
Tenant, upon the expiration or earlier termination of this Lease, to remove any
and all fixtures, equipment and other improvements installed in the Premises by
Tenant excluding the initial Tenant Improvements. In the event that Landlord so
elects and Tenant fails to remove such improvements, Landlord may remove such
improvements at Tenant's cost, and Tenant shall pay Landlord on demand the cost
of restoring any damage to the Premises resulting from such removal, excepting
only ordinary wear and tear and acts of God.


12. Use of Electrical Services by Tenant.


Landlord shall install an electrical check meter (a "Check Meter ") for the
Premises as part of the Tenant Improvements. The Check Meter will measure all
electricity supplied to the Premises (i) to operate lights and light fixtures
therein, (ii) to operate equipment and fixtures that are connected to electrical
outlets therein and (iii) to operate any HVAC system or unit that exclusively
serves the Premises (or any portion thereof). As contemplated in Paragraph 8(c)
herein, Landlord shall pay the local electrical utility company prior to
delinquency for the electricity supplied to the Premises through the Check
Meter. Provided, however, in the event the amount paid by Landlord to the local
electrical utility company for electricity supplied to the Premises (as measured
by the Check Meter) for any given period of time is greater than the allocable
portion of the Premises Electrical Expense Stop (allocated to the Premises for
the relevant period of time), Landlord may submit an invoice to Tenant
periodically for the cost of such excess electricity supplied to the Premises
and Tenant shall pay the full invoiced amount (as Additional Rent) to Landlord
within ten (10) days after Tenant's receipt of each such invoice. The following
formula shall be used to determine the invoice amount for Tenant's excess
electrical usage in the Premises:


Invoice Amount = Total Electrical Costs Per Check Meter -
   [(Premises Electrical Expense Stop) x (Number of Days in Period ¸ Number of
Days in Year)]
 
14

--------------------------------------------------------------------------------




For example, presuming (for purposes of this illustration only) that the
Premises Net Rentable Area is 10,000 square feet, that the Check Meter indicates
$2,000.00 of electricity was supplied to the Premises during a given 90-day
period and that the calendar year in which such 90-day period falls contains 365
days, Landlord shall be entitled hereunder to send an invoice to Tenant in the
amount of $520.40 for excess electrical usage in the Premises during such 90-day
period, computed as follows:


Invoice Amount = $2,000.00 - [($6,000.00) x (90 ¸ 365)]
  = $2,000.00 -[$6,000.00 x .2466]
  = $2,000.00 - $1,479.60
  = $520.40


In computing invoices to be sent to Tenant for electricity supplied to the
Premises through the Check Meter, Landlord shall use the same billing rate and
structure as used by the local electrical utility company. Additionally, with
regard to any period of time that Landlord elects to use a Check Meter to bill
Tenant for excess electricity supplied to the Premises, Landlord also shall use
a Check Meter to bill other tenants in the Building for excess electricity
supplied to their respective premises; and in such case, the cost of electricity
supplied to the Premises and to other premises in the Building for which
Landlord separately bills Tenant and other tenants in the Building (i.e. such
electrical costs that exceed the Premises Electrical Expense Stop) shall not be
included in Basic Costs hereunder. Landlord shall be entitled to bill Tenant
pursuant to this Paragraph 13 for excess electrical usage in the Premises
monthly, quarterly, annually or otherwise, as determined by Landlord from time
to time during the Lease Term.


If the Meter shows a variation in Tenants favor in excess of 25%, than the basic
electrical expense stop shall be adjusted down to match the numbers calculated.


13. Graphics and Signage.


All letters and numerals on doors or other signs on the Premises shall be in the
standard form of graphics for the Building, and no others shall be used or
permitted without Landlord's prior written consent,. Landlord shall not
unreasonably withhold consent as to signage within Tenant’s space or on the
areas immediately adjacent to the doors outside of Tenant’s space, so long as
the signage is consistent with the standard form for the Building and does not
lead to confusion. Furthermore, Tenant shall not place signs on or in the
Premises which are visible from outside the Premises. Tenant's name and suite
number shall be included by Landlord on the lobby directory for the Building and
at the main entry for the Premises. No exterior signage for Tenant or Tenant’s
business is permitted unless expressly approved by Landlord in writing.
 
15

--------------------------------------------------------------------------------




14. Parking.


During the Lease Term, Tenant shall have, without charge, the non-exclusive
right to use, in common with Landlord, other tenants of the Building, and their
respective guests and invitees, the automobile parking areas, driveways, and
footways located on the Land. Landlord shall provide and identify as VISITOR
spaces, generally for the use of visitors to the Building, at least six (6)
parking spaces in close proximity to the main entrance to the Building. Landlord
agrees to evaluate the number of Visitor spaces necessary for the Building from
time to time and may increase the number at Landlord’s sole discretion.
Notwithstanding the terms and provisions in the immediately preceding sentence,
(i) Tenant and Tenant's guests and invitees shall not, at any given time, be
entitled to use more than five (5) parking spaces for each 1,000 square feet of
Premises Net Usable Area, and (ii) Landlord shall have the right during the
Lease Term to reserve parking spaces on the Land for the exclusive use of
Landlord and/or other tenants in the Building, provided the reservation of such
spaces for the exclusive use of other tenants in the Building does not have the
effect of denying Tenant the non-exclusive use of five (5) parking spaces for
each 1,000 square feet of Premises Net Usable Area. Exceptions will be provided,
after consent by the Landlord, for special pre-planned events that will allocate
extra parking spaces in excess of the five (5) parking spaces per 1,000 square
feet.


15. Compliance with Laws and Restrictions.
 
Landlord and Tenant agree to comply with all applicable laws, ordinances, rules
and regulations of any governmental entity or agency having jurisdiction over
the Premises. Without limiting the generality of the foregoing, in the event the
Premises must be modified or any other action relating to the Premises must be
undertaken in the future to comply with the Americans With Disabilities Act or
any similar federal, state or local statute, law, or ordinance, the
responsibility for such modification or action (including the payment of all
costs incurred in connection therewith) shall belong to Tenant (however,
Landlord shall be responsible for any compliance that did not exist prior to
Tenant’s modification or action). If the Common Areas or the Building Exterior
Common Areas must be modified or any other action relating to the Common Areas
or the Building Exterior Common Areas must be undertaken in the future to comply
with the Americans With Disabilities Act or any similar federal, state or local
statute, law, or ordinance and if such modification or action is required
because of (i) any special or unique use or activity in the Premises or (ii) the
performance of any alterations within the Premises, the responsibility for such
modification or action (including the payment of all costs incurred in
connection therewith) shall belong to Tenant. Except as provided in the
immediately preceding sentence, in the event the Common Areas or the Building
Exterior Common Areas must be modified or any other action relating to the
Common Areas or the Building Exterior Common Areas must be undertaken in the
future to comply with the Americans With Disabilities Act or any similar
federal, state or local statute, law, or ordinance, the responsibility and cost
for such modification or action shall belong solely to Landlord.


Tenant further agrees to comply with all applicable deed restrictions and
declarations of covenants and restrictions affecting the Land, to include
without limitation the Declaration of Easements, Covenants and Restrictions
dated November 1, 2005 recorded in Official Records Book 5980, Page 1848, Public
Records of Seminole County, Florida.


16. Building Rules and Regulations.
 
Tenant shall comply with the rules and regulations applicable to the Building
and the Building Exterior Common Areas (the "Rules and Regulations") adopted and
altered by Landlord from time to time and shall cause all of its agents,
employees, invitees and visitors to do so; all changes to the Rules and
Regulations will be sent by Landlord to Tenant in writing. The initial Rules and
Regulations, which have been reviewed and approved by Tenant, are attached
hereto as Exhibit E.


17. Entry by Landlord.


Tenant agrees to permit Landlord and Landlord's agents and representatives to
enter into and upon any part of the Premises with reasonable advanced notice at
all reasonable hours (and in emergencies at all times) to inspect the same, to
show the Premises to prospective purchasers, mortgagees, tenants or insurers, to
install or maintain Check Meters and other devices to determine if Tenant's
electrical usage is in excess of design loads and capacities, and to clean or
make repairs, alterations or additions thereto, and Tenant shall not be entitled
to any abatement or reduction of rent by reason thereof. Landlord agrees to make
reasonable efforts to minimize disruption to the Tenant.
 
16

--------------------------------------------------------------------------------




18. Assignment and Subletting.


(a) Tenant shall not assign this Lease or sublet all or any part of the Premises
or make any other transfer of its interest in the whole or any portion thereof,
directly or indirectly, at any time during the Lease Term without the prior
written consent of Landlord, which such consent may be withheld by Landlord in
Landlord’s sole and absolute discretion. Tenant shall have the right to assign
or sublet the Premises to an affiliate, provided that said affiliate conducts
substantially the same type of business as Tenant. Any attempted assignments,
subleases or other transfers by Tenant in violation of the terms and conditions
of this Paragraph 19(a) shall be null and void. In the event that Tenant desires
at any time to assign this Lease or sublet all or any part of the Premises,
Tenant shall submit to Landlord at least thirty (30) days prior to the proposed
effective date of the assignment or sublease, in writing, (i) a request for
permission to assign or sublet setting forth the proposed effective date which
shall be no less than thirty days after the sending of such notice; (ii) the
name of the proposed subtenant or assignee or other party; (iii) the nature of
the business to be carried on in the Premises after the assignment or sublet;
(iv) the terms and provisions of the proposed assignment or sublet; and
(v) current financial statements of the proposed subtenant or assignee; and such
additional information that Landlord may reasonably request in order to make a
reasoned judgment.


(b) If Tenant requests Landlord's consent to an assignment of this Lease or
subletting of all or part of the Premises, or any other transfer of its
interest(s), Landlord shall have the option (without limiting Landlord's other
rights hereunder) of terminating this Lease with respect to the portion of the
Premises subject to the proposed assignment, subletting or transfer upon thirty
(30) days' notice and of dealing directly with the proposed assignee, subtenant
or transferee. If Landlord should fail to notify Tenant in writing of its
decision within a thirty (30) day period after Landlord is notified in writing
of the proposed assignment, sublease or other transfer, Landlord shall be deemed
to have refused to consent to such assignment, sublease or transfer and to have
elected to keep this Lease in full force and effect.


(c) Landlord hereby reserves the right to condition Landlord's consent to any
assignment or sublet upon Landlord's receipt from Tenant of a written agreement,
in form and substance acceptable to Landlord, pursuant to which Tenant shall pay
over to Landlord one hundred (100%) percent of all rent or other consideration
received by Tenant from any such subtenant or assignee, either initially or over
the term of the assignment or sublease, in excess of the Rent called for
hereunder, or, in case of the sublease of a portion of the Premises, in excess
of such rent fairly allocable to such portion, after appropriate adjustments to
assure that all other payments called for hereunder are taken into account, and
after taking into account Tenant's reasonable expenses incurred in connection
with such subletting or assignment.


(d) If Tenant assigns, sublets or makes any other transfer of all or any portion
of its interest(s) hereunder, Tenant named in this Lease shall remain directly
and primarily responsible for the faithful performance and observance of all of
the covenants and obligations on Tenant's part to be performed in this Lease. No
assignment or subletting shall affect the continuing primary liability of Tenant
hereunder (which, following any assignment or sublet, shall be joint and several
with the assignee or subtenant), and Tenant shall not be released from
performing any of the terms, covenants and conditions of this Lease.


(e) Any assignee or subtenant hereunder shall be bound by and shall comply with
all of the terms and provisions in this Lease, including, without limitation,
the use restriction set forth in Paragraph 4 herein. As a condition to the
effectiveness of any assignment that is permitted hereunder, the assignee shall,
by an instrument in writing, assume and agree to perform (for the express
benefit of Landlord) the terms hereof; and as a condition to the effectiveness
of any sublease that is permitted hereunder, the subtenant shall acknowledge in
writing (for the express benefit of Landlord) the existence of this Lease and
shall covenant not to do or permit to be done anything that would constitute a
breach hereof.


(f) Landlord's consent to any one assignment, sublease or other transfer
hereunder shall not waive the requirement of its consent to any subsequent
assignment, sublease or other transfer as required herein.
 
17

--------------------------------------------------------------------------------




(g) Tenant shall not advertise its space for assignment or subletting at a
rental rate lower than the rental schedule established from time to time by
Landlord for comparable space for a comparable term in the Building or in any
other building owned by Landlord in Primera. Further, no assignment or
subletting shall be made: (i) to any person or entity which shall at that time
be a tenant, subtenant or other occupant of any part of the Building or any
other building owned by Landlord in Primera when Landlord has other comparable
space in the Building or in another building in Primera available for leasing by
Landlord; (ii) to any one who dealt with Landlord or Landlord's agent (directly
or through a broker) with respect to space in the Building or in another
building in Primera during the six (6) months immediately preceding Tenant's
request for Landlord's consent; (iii) to any person or entity when the Landlord
has other comparable space in the Building or in another building in Primera
available for leasing and suitable for use by such proposed tenant; (iv) to any
person or entity for the conduct of business which is not in keeping with the
standards and general character of the Building; (v) which would require the
demolition or reconfiguration of any portion of the Premises or which would
result in the Premises being subdivided into more than two rental units. All
rights and options of Tenant hereunder, if any, to expand the Premises, contract
the Premises, extend or renew the Term, shorten the Term, and any right of first
refusal shall automatically terminate upon the assignment of this Lease or upon
sublet of all or any part of the Premises unless Landlord specifically agrees in
writing that such rights and options shall continue. Tenant acknowledges that
the restrictions on assignments and subleases described herein are a material
inducement for Landlord entering into this Lease and shall be enforceable by
Landlord against Tenant and against any assignee or subtenant or any other party
acquiring an interest in this Lease.


19. Liens.


Tenant will not permit any construction lien(s) or other liens to be placed upon
the Premises, the Building or the Land and nothing in this Lease shall be deemed
or construed in any way as constituting the consent or request of Landlord,
express or implied, by inference or otherwise, to any person for the performance
of any labor or the furnishing of any materials to the Premises, or any part
thereof, nor as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to any construction or other liens against the Premises, the
Building or the Land. In the event any such lien is attached to the Premises,
the Building or the Land, then, in addition to any other right or remedy of
Landlord, Landlord may, but shall not be obligated to discharge the same. Any
amount paid by Landlord for any of the aforesaid purposes shall be reimbursed by
Tenant to Landlord on demand as Additional Rent.


The interest of Landlord shall not be subject to liens for improvements made by
Tenant in and to the Premises. Tenant shall notify every contractor making such
improvements of the provisions set forth in the preceding sentence of this
paragraph. The parties agree, should Landlord so request, to execute,
acknowledge and deliver without charge to Tenant, a Short Form Lease in
recordable form in accordance with Chapter 713, Florida Statutes containing a
confirmation that the interest of Landlord shall not be subject to liens for
improvements made by Tenant to the Premises.


20. Property Insurance.


Landlord shall maintain fire and extended coverage insurance on the Building and
the Premises, such policy(ies) to cover Landlord's interest in the Building and
Premises for not less than the full replacement value thereof. Such insurance
shall be maintained at the expense of Landlord (as a part of Basic Costs), and
payments for losses thereunder shall be made solely to Landlord or the
mortgagees of Landlord relative to the Land and the Building (collectively,
"Mortgagees"; each, a "Mortgagee"), as their respective interests shall appear.
Tenant may request to review proof of Landlord’s insurance coverage once per
year. Tenant shall maintain, at its expense, in an amount equal to full
replacement cost, fire and extended coverage insurance on all of its personal
property, including removable trade fixtures, located in the Premises. Tenant
shall, at Landlord's request from time to time, provide Landlord with current
certificates of insurance evidencing Tenant's compliance with the terms and
requirements of this Paragraph 21 and Paragraph 22 herein. All policies required
to be maintained by Tenant under this Paragraph 21 and Paragraph 22 herein shall
contain a provision whereby the insurer is not allowed to cancel, fail to renew
or change materially the coverage without first giving thirty (30) days prior
written notice to Landlord. Tenant shall also obtain the agreement of Tenant's
insurers to notify Landlord that a policy is due to expire at least thirty (30)
days prior to such expiration.
 
18

--------------------------------------------------------------------------------




21. Liability Insurance.


Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehensive general liability insurance (occurrence coverage) with
respect to the respective activities of each on the Land and in the Building
with the premiums thereon fully paid on or before the due date, issued by and
binding upon an insurance company authorized to conduct such business in the
State of Florida. Such comprehensive general liability insurance to be
maintained by Tenant and Landlord under this Paragraph 22 shall afford minimum
protection of not less than $1,000,000 combined single limit coverage of bodily
injury, property damage or combination thereof; and such comprehensive general
liability insurance to be maintained by Tenant shall name Landlord as an
additional insured. Such insurance coverage maintained by Tenant also shall
include, without limitation, personal injury and contractual liability coverage
for the performance by Tenant of the indemnity agreements set forth in this
Lease. Landlord shall not be required to maintain insurance against thefts
within the Premises or the Building or on the Land.


22. Indemnities.
 
Landlord shall not be liable to Tenant, or to Tenant's agents, servants,
employees, customers, or invitees for any injury to person or damage to property
caused by any act, omission, or neglect of Tenant, its agents, servants,
employees, invitees, licensees or any other person entering the Land, the
Building Exterior Common Areas, the Building or the Premises under the
invitation of Tenant or arising out of a default by Tenant in the performance of
its obligations hereunder. Tenant hereby indemnifies and holds Landlord harmless
from all liability and claims for any such damage or injury. Landlord hereby
indemnifies and holds Tenant harmless from all liability and claims for any
damage or injury resulting from any act or omission of Landlord that constitutes
negligence or willful misconduct.


23. Waiver and Waiver of Subrogation Rights.


Anything in this Lease to the contrary notwithstanding (including, without
limitation, Paragraph 23 herein), Landlord and Tenant each hereby waive any and
all rights of recovery, claim, action, or cause of action, against the other,
its agents, officers, or employees, for any loss or damage that may occur to the
Premises or a part thereof, or any improvements thereto, or any personal
property of such party therein, by reason of fire, the elements, or any other
cause(s) which are insured against under the terms of the standard fire and
extended coverage insurance policies referred to in Paragraph 21 herein,
regardless of cause or origin, including negligence of the other party hereto,
its agents, officers, or employees. All insurance policies carried with respect
to Paragraph 21 herein, if permitted under applicable law, shall contain a
provision whereby the insurer waives, prior to loss, all rights of subrogation
against Landlord and Tenant.


24. Casualty Damage.


If the Premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged that substantial alteration or reconstruction of
the Building shall be required (whether or not the Premises shall have been
damaged by such casualty) or in the event any Mortgagee should require that the
insurance proceeds payable as a result of a casualty be applied to the payment
of the mortgage debt or in the event of any material uninsured loss to the
Building, Landlord may, at its option, terminate this Lease by notifying Tenant
in writing of such termination within ninety (90) days after the date of such
casualty. If, by reason of such casualty, the Premises are rendered untenantable
in some material portion, and the amount of time required to repair the damage
is reasonably determined by Landlord to be in excess of ninety (90) days from
the date upon which Landlord is required to determine whether to terminate this
Lease, then Tenant shall have the right to terminate this Lease by giving
Landlord written notice of termination within thirty (30) days after the date
Landlord delivers Tenant notice that the amount of time required to repair the
damage has been determined by Landlord to be in excess of ninety (90) days. If
Landlord (or Tenant, if applicable) does not thus elect to terminate this Lease,
Landlord shall commence and proceed with reasonable diligence to restore the
Building to substantially the same condition as existed immediately prior to the
occurrence of the casualty, except that Landlord's obligation to restore shall
not exceed the scope of the work required to be done by Landlord in originally
constructing the Building Shell Improvements and installing the Tenant
Improvements in the Premises. Landlord shall not be obligated to restore the
Building Shell Improvements or the Premises if the cost of the restoration work
required under this Lease and all other leases of space in the Building exceeds
the insurance proceeds actually received by Landlord as a result of the
casualty. When the Tenant Improvements have been restored by Landlord, Tenant
shall restore Tenant's furniture and equipment. Landlord shall not be liable for
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of rent during the time and to the extent the Premises are
untenantable. If the Premises or any other portion of the Building is damaged by
fire or other casualty resulting from the fault or negligence of Tenant or any
of Tenant's agents, employees, or invitees, the rent hereunder shall not be
diminished during the repair of such damage and Tenant shall be liable to
Landlord for the cost of the repair and restoration of the Building caused
thereby to the extent such cost and expense are not covered by insurance
proceeds. In the event Landlord decides it will cost too much to rebuild, notice
will be given to the Tenant as soon as reasonably possible and the Tenant will
have the option to terminate the Lease by giving Landlord written notice of its
intent to terminate within thirty (30) days of the notice to Tenant. Tenant’s
rent shall be abated during reconstruction if the Premises are not useable.
 
19

--------------------------------------------------------------------------------




25. Condemnation.


If the whole or substantially the whole of the Building or the Premises should
be taken for any public or quasi-public use, by right of eminent domain or
otherwise or should be sold in lieu of condemnation, then this Lease shall
terminate as of the date when physical possession of the Building or the
Premises is taken by the condemning authority. If less than the whole or
substantially the whole of the Building or Premises is thus taken or sold and
the remaining portion of the Building can no longer be operated as a
multi-tenant office building on a financially sound basis, in Landlord's sole
opinion, or if any Mortgagee should require that the condemnation proceeds
payable as a result of such taking or sale be applied to the payment of the
mortgage debt, Landlord (whether or not the Premises are affected by the taking
or sale) may terminate this Lease by giving written notice thereof to Tenant, in
which event this Lease shall terminate as of the date when physical possession
of such portion of the Building or Premises is taken by the condemning
authority. If this Lease is not so terminated upon any such taking or sale and
if a portion of the Premises is affected thereby, the Base Rental payable
hereunder shall be diminished by an equitable amount, and Landlord shall, to the
extent Landlord deems feasible, restore the Building and the Premises to
substantially their former condition, except Landlord's obligation to restore
shall not exceed the scope of the work required to be done by Landlord in
originally constructing the Building Shell Improvements and installing the
Tenant Improvements, nor shall Landlord in any event be obligated to restore the
Building Shell Improvements or the Tenant Improvements if the cost of the
restoration work required under this Lease and all other leases of space in the
Building exceeds the amount received by Landlord for such taking. All amounts
awarded upon a taking of any part or all of the Building or the Premises shall
belong to Landlord, and Tenant shall not be entitled to and expressly waives all
claims to any such compensation.


26. Damages from Certain Causes.


Landlord shall not be liable to Tenant for any loss or damage to any property or
person occasioned by theft, robbery, fire, act of God, public enemy, injunction,
riot, strike, insurrection, war, court order, requisition, or order of
governmental body or authority or by any other Force Majeure Matter. Nor shall
Landlord be liable for any damage or inconvenience which may arise through
repair or alteration of any part of the Building or Premises .


27. Events of Default/Remedies.


(a) The following events shall be deemed to be events of default by Tenant under
this Lease: (i) Tenant fails to pay any installment of Base Rental or Additional
Rent when due and such failure continues for more than ten (10)days after Tenant
is given written notice of such failure (provided, however, Tenant shall not be
entitled to such notice and cure period more than twice in any calendar year
during the Lease Term); (ii) Tenant fails to comply with any provision of this
Lease (other than clauses (iii), (iv), (v), (vi) and (vii) in this Paragraph
28(a)), all of which terms, provisions and covenants shall be deemed material
and such failure continues for more than thirty (30) days after Tenant is given
written notice of such failure (provided such 30-day notice and cure period for
non-monetary defaults shall be decreased or dispensed with, as reasonably
required, in cases of emergency or in circumstances where such failure will
result in a default by Landlord under other leases of space in the Building).
Tenant shall be given one additional thirty (30) day right to cure that it can
exercise one time during the course of the Lease, in order to allow Tenant to
rectify a default so long as the Tenant diligently pursues corrective action
(iii) the leasehold hereunder demised is taken on execution or other process of
law in any action against Tenant; (iv) Tenant abandons any substantial portion
of the Premises; (v) Tenant becomes insolvent or unable to pay its debts as they
become due, or Tenant notifies Landlord that it anticipates either condition;
(vi) Tenant takes any action to or notifies Landlord that Tenant intends to file
a petition under any section or chapter of the United States Bankruptcy Code, as
amended from time to time, or under any similar law or statute of the United
States or any State thereof; or a petition shall be filed against Tenant under
any such statute or Tenant or any creditor of Tenant's notifies Landlord that it
knows such a petition will be filed or Tenant notifies Landlord that it expects
such a petition to be filed; or (vii) a receiver or trustee is appointed for
Tenant's leasehold interest in the Premises or for all or a substantial part of
the assets of Tenant. Provided, however, and notwithstanding the foregoing
provisions in this Paragraph 28(a), Tenant shall not be entitled to any notice
and cure period in connection with Tenant's obligation to vacate the Premises at
the end of the Lease Term.
 
20

--------------------------------------------------------------------------------




(b) Upon the occurrence under this Lease of any event or events of default by
Tenant, whether enumerated in Paragraph 28(a) herein or not, Landlord shall have
the option to pursue any one or more of the following remedies: (i) terminate
this Lease, in which event Tenant shall immediately surrender the Premises to
Landlord; (ii) terminate Tenant's right to occupy the Premises and re-enter and
take possession of the Premises (without terminating this Lease) and relet or
attempt to relet the Premises for the account of Tenant and Landlord shall not
be deemed to have thereby accepted a surrender of the Premises, and Tenant shall
remain liable for all Base Rental, Additional Rent or other sums due under this
Lease and for all damages suffered by Landlord because of Tenant's breach of any
provision of this Lease; (iii) enter upon the Premises and do whatever Tenant is
obligated to do under the terms of this Lease, and Tenant agrees to reimburse
Landlord on demand for any expense which Landlord may incur in effecting
compliance with Tenant's obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to Tenant from such
action; (iv) accelerate and declare the entire remaining unpaid Base Rental and
Additional Rent for the balance of the Lease Term to be immediately due and
payable forthwith, and may, at once, take legal action to recover and collect
the same; and (v) exercise all other remedies and seek all damages available to
Landlord at law or in equity, including, without limitation, injunctive relief
of all varieties and it is a duty for the Landlord to mitigate losses by
re-letting the Premises and the Tenant shall be responsible for any difference.
If Landlord is unable to Lease the premises within 90 days, Tenant shall have
the option of paying Landlord twenty percent of the remaining value of the Lease
and having no further obligations thereunder upon payment of same.


In the event Landlord elects to re-enter or take possession of the Premises
after Tenant's default, Tenant hereby waives notice of such re-entry or
repossession and of Landlord's intent to re-enter or take possession. Landlord
may, without prejudice to any other remedy which it may have for possession or
arrearages in rent, expel or remove Tenant and any other person who may be
occupying said Premises or any part thereof. In addition, the provisions of
Paragraph 31 herein shall apply with respect to the period from and after the
giving of notice of such termination to Tenant. All of Landlord's remedies under
this Lease shall be cumulative and not exclusive. Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of such default or an
election of remedies.


(c) Any installment of Base Rental and any Additional Rent not paid within ten
(10) days following the date when due and payable shall bear interest from the
date due until paid at the lesser of (i) eighteen percent (18%) per annum or
(ii) the maximum lawful contract rate per annum.


(d) This Paragraph 28 shall be enforceable to the maximum extent not prohibited
by applicable law, and the unenforceability of any portion thereof shall not
thereby render unenforceable any other portion. To the extent any provision of
applicable law requires some action by Landlord to evidence or effect the
termination of this Lease or to evidence the termination of Tenant's right of
occupancy, Tenant and Landlord hereby agree that notice, in writing only and
delivered in accordance with Paragraph 37 herein, shall be sufficient to
evidence and effect the termination therein provided for.


(e) Landlord shall be in default hereunder in the event Landlord has not begun
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days of receipt by Landlord of
written notice from Tenant of the alleged failure to perform. Except as
otherwise provided in Paragraph 3 herein, in no event shall Tenant have the
right to terminate or rescind this Lease or otherwise withhold or abate Base
Rental or Additional Rent as a result of Landlord's default as to any covenant
or agreement contained in this Lease or as a result of the breach of any promise
or inducement hereof, whether in this Lease or elsewhere. Tenant hereby waives
such remedies for default hereunder and Tenant's remedies for default by
Landlord hereunder shall be limited to a proceeding for damages and/or
injunction. In the event Tenant reasonably believes Landlord has not cured a
material default of the Lease, Tenant shall have the right to pay the rent owed
into the registry of the Court for Seminole, County, FL, instead of to Landlord,
until such time as a determination by a court of law can be made as to whether
Landlord has committed a material default entitling Tenant to damages or an
injunction. In addition, Tenant hereby covenants that, prior to the exercise of
any such remedies, it will give the Mortgagee(s) who then hold(s) a mortgage on
the Building the same notice and time period as Landlord to cure any default by
Landlord under this Lease.
 
21

--------------------------------------------------------------------------------


 
 
28. Security Deposit.


As security for the performance of its obligations under this Lease, Tenant,
upon its execution of this Lease, shall pay to Landlord a security deposit (the
"Security Deposit") in the amount stated in the Lease Summary. The Security
Deposit may be applied by Landlord to cure any default of Tenant under this
Lease, and upon notice by Landlord of such application, Tenant shall replenish
the Security Deposit in full by promptly paying to Landlord the amount so
applied. Landlord shall not pay any interest on the Security Deposit. Within
forty-five (45) days after the expiration date of the Lease Term, Landlord shall
return to Tenant the balance, if any, of the Security Deposit. The Security
Deposit shall not be deemed an advance payment of rent or a measure of damages
for any defense to any action which Landlord may at any time commence against
Tenant. If Landlord's interest in the Premises is sold or otherwise transferred,
Landlord shall have the right to transfer the Security Deposit to the new owner,
and upon the transfer of the Security Deposit, Landlord shall thereupon be
released from all liability for the Security Deposit, and Tenant shall
thereafter look solely to such new owner for the Security Deposit. The terms
hereof shall apply to every transfer of the Security Deposit.


29. Peaceful Enjoyment.


Tenant shall, and may peacefully have, hold, and enjoy the Premises against
Landlord and all persons claiming by and through or under Landlord for the Lease
Term, subject to the other terms hereof, provided Tenant pays the rent and other
sums herein recited to be paid by Tenant and performs all of Tenant's covenants
and agreements herein contained. This covenant and any and all other covenants
of Landlord shall be binding upon Landlord and its successors only with respect
to breaches occurring during its or their respective periods of ownership of
Landlord's interest hereunder.


30. Holding Over.


If Tenant remains in possession of the Premises or any part thereof after the
expiration or earlier termination of this Lease, whether with or without
Landlord's acquiescence, Tenant shall be deemed a tenant at will. In the event
of any such holding over by Tenant after the expiration or other termination of
this Lease or in the event Tenant continues to occupy the Premises after the
termination of Tenant's right of possession pursuant to Paragraph 28(b) herein,
Tenant shall, throughout the entire holdover period, pay Base Rental equal to
double the Base Rental in effect immediately before the holdover period began,
together with all applicable Additional Rent which would have been applicable
had the Lease Term continued through the period of such holding over by Tenant.
Tenant shall also remain liable for any and all damages, direct and
consequential, suffered by Landlord as a result of any holdover without
Landlord's unequivocal written acquiescence. No holding over by Tenant after the
expiration of the Lease Term shall be construed to extend the Lease Term.


31. Subordination to Mortgage.


Tenant accepts this Lease subject and subordinate to any mortgage, deed of
trust, or other lien executed by Landlord presently existing or hereafter
arising upon the Premises, the Building and/or the Land, and to any renewals,
modifications, refinancings and extensions thereof, but Tenant agrees that any
such Mortgagee shall have the right (without seeking or obtaining Tenant's
consent) at any time to subordinate such mortgage, deed of trust or other lien
to this Lease. Tenant agrees to cooperate and execute and deliver such further
instruments subordinating this Lease or attorning to the holder of any such
liens as Landlord may request within fifteen (15) days of the date of such
request. In return for subordination, the lender must make best efforts to have
any lender execute a customary and reasonable non-disturbance agreement.
 
22

--------------------------------------------------------------------------------




32. Estoppel Certificate.


Tenant agrees that it will, from time to time upon request by Landlord and
within fifteen (15) days of such request, cooperate and execute and deliver to
such persons as Landlord shall request an estoppel certificate in recordable
form certifying that this Lease is unmodified and in full force and effect (or
if there have been modifications, that this Lease is in full force and effect as
so modified), stating the dates to which rent and other charges payable under
this Lease have been paid, stating that, to the best knowledge of Tenant,
Landlord is not in default hereunder (or if Tenant alleges a default, stating
the nature of such alleged default) and further stating such other matters as
Landlord shall reasonably require. In the event that Tenant should fail to
execute any such estoppel certificate promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney-in-fact to execute such
estoppel certificate in Tenant's name, place and stead, it being agreed that
such power is one coupled with an interest.


33. Attorneys' Fees.


In the event either party defaults in the performance of any of the terms of
this Lease and the other party employs attorney(s) in connection therewith, the
defaulting party agrees to pay the prevailing party's reasonable attorneys' and
paralegals' fees (calculated at such attorneys' reasonable and customary hourly
rates and without regard to the amount in controversy) and costs of litigation,
whether at the trial level, on appeal or in any bankruptcy or administrative
proceedings.


34. No Implied Waiver.


The failure of Landlord to insist at any time upon the strict performance of any
covenant or agreement herein or to exercise any option, right, power or remedy
contained in this Lease shall not be construed as a waiver or a relinquishment
thereof for the future. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly installment of rent due under this Lease shall be deemed
to be other than on account of the earliest rent due hereunder, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or to pursue any other remedy in this Lease provided.


35. Personal Liability.


The liability of Landlord to Tenant for any default by Landlord under the terms
of this Lease shall be limited to any applicable insurance and the equity of
Landlord in the Building and the Land, and Tenant agrees to look solely to such
insurance and Landlord's equity in the Building and the Land for recovery of any
judgment from Landlord, it being intended that neither Landlord nor the
shareholders, parents, affiliates, partners, members, or owners of Landlord
shall be personally liable for any judgment or deficiency.


23

--------------------------------------------------------------------------------


36. Notices.


Any notice in this Lease provided for must, unless otherwise expressly provided
herein, be in writing, and may, unless otherwise in this Lease expressly
provided, be given or be served by depositing the same in the United States
mail, postpaid and certified or registered and addressed to the party to be
notified, with return receipt requested, or by delivering the same in person to
an officer of such party, or by prepaid telegram or overnight delivery service
(e.g., Federal Express), or by sending the same by facsimile (with the original
being sent by one of the other permitted means), addressed to the party to be
notified at the applicable address stated in the Lease Summary or such other
address, notice of which has been given to the other party pursuant to this
Paragraph 37. Notice deposited in the mail in the manner hereinabove described
shall be effective from and after the expiration of three (3) calendar days
after it is so deposited. Notice by personal delivery shall be effective on the
first business day following day of personal delivery. Notice by prepaid
telegram or overnight delivery service shall be effective on the first business
day after said notice is sent. Notice by facsimile shall be effective on the day
sent by facsimile if received during normal business hours of a business day
(provided the original is sent by one of the other permitted means). For
Landlord, a business day shall not include, in addition to weekends and State of
Florida holidays, all federal and State of Florida banking/credit union holidays
applicable to a federal credit union.


37. Severability.


If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and enforced to the fullest extent permitted by law, notwithstanding
the invalidity of any other term or provision hereof.


38. Recordation.


Tenant agrees not to record this Lease or any Memorandum thereof. Landlord
reserves the right to record a Short Form Lease pursuant to Chapter 713, Florida
Statutes, as provided for above in the Paragraph titled “Liens.”


39. Governing Law and Venue.


This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the State of
Florida and venue for any actions initiated by Landlord or Tenant shall be in
Seminole County.


40. Force Majeure.


Whenever a period of time is herein prescribed for the taking of any action by
Landlord or by Tenant, Landlord or Tenant shall not be liable or responsible
for, and there shall be excluded from the computation of such period of time,
any delays due to any condition, matter or circumstance beyond the reasonable
control of Landlord or Tenant (collectively, "Force Majeure Matters"; each, a
"Force Majeure Matter"), including, without limitation, the following: strikes;
defaults or failures to perform by contractors or subcontractors; unavailability
of materials; lockouts; acts of God; governmental restrictions, war or enemy
action or invasion; civil commotion; insurrection; riot; mob violence; malicious
mischief or sabotage; fire or any other casualty; abnormally adverse weather
conditions or unusual inclement weather; a condemnation; failure of a
governmental instrumentality to act in a timely fashion; any litigation or other
legal proceeding which delays the approval of plans or the issuance of any
grading or building permit for construction, including, without limitation, the
issuance of an injunction enjoining such approval and/or issuance, as the case
may be; any law, order or regulation of any governmental, quasi-governmental,
judicial or military authority; or other similar cause. Without limiting the
generality of the foregoing, in the event a Force Majeure Matter affects
Landlord's or Tenant’s construction and delivery obligation(s) relative to the
Premises under this Lease, at Landlord's option (or Tenant’s should the
situation dictate), the Commencement Date shall be extended by the same number
of days as the number of days of delay caused by such Force Majeure Matter on
the critical path of completing such construction and delivery obligation(s). In
the event that Landlord is not able to deliver the Premises to Tenant within 90
days of the Commencement date for a reason prescribed herein, either party may
terminate this Lease for a period of thirty days.
 
24

--------------------------------------------------------------------------------


 
41. Time of Performance.


Except as expressly otherwise herein provided, with respect to all required acts
of Tenant, time is of the essence of this Lease.


42. Transfers by Landlord.


Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building and property referred
to herein, and in such event and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of Landlord for the performance of such obligations,
except those obligations of Landlord with respect to which a default exists as
of the effective date of such transfer or assignment. In the event of a transfer
by Landlord, the successor shall have at least the same obligations as those of
Landlord under the Lease.


43. Commissions.


Landlord warrants and represents to Tenant that Landlord has not engaged or
contracted with any person, firm or entity to serve or act as a broker, agent or
finder, other than Broker (if any), for the purpose of leasing the Premises or
in regard to this Lease. Tenant warrants and represents to Landlord that Tenant
has not engaged, contracted with or dealt with any person, firm or entity (other
than Broker, if any) to serve or act as a broker, agent or finder, for the
purpose of leasing the Premises or in regard to this Lease. Landlord agrees to
be solely responsible for the payment of any commission to Broker (if any)
relating to this Lease pursuant to a separate agreement between Landlord and
Broker (if any). Tenant shall and does hereby indemnify and hold harmless
Landlord from and against any claim for any consulting fee, finder's fee,
commission, or like compensation, including reasonable attorneys' fees in
defense thereof, payable in connection with this Lease and asserted by any party
arising out of any act or agreement by Tenant, excluding the commission payable
by Landlord to Broker (if any) as described above.


44. Effect of Delivery of this Lease.


Landlord has delivered a copy of this Lease to Tenant for Tenant's review only,
and such delivery does not constitute an offer to Tenant or an option in favor
of Tenant. This Lease shall not be effective until an original executed by both
Landlord and Tenant is delivered to and accepted by Landlord.


45. Real Estate Investment Trust.


During the Lease Term, should a real estate investment trust become Landlord
hereunder, all provisions of this Lease shall remain in full force and effect
except as modified by this Paragraph 46. If Landlord in good faith determines
that its status as a real estate investment trust under the provisions of the
Internal Revenue Code of 1986, as heretofore or hereafter amended, will be
jeopardized because of any provision of this Lease, Landlord may request
reasonable amendments to this Lease and Tenant will not unreasonably withhold,
delay or defer its consent thereto, provided that such amendments do not (a)
increase the monetary obligations of Tenant pursuant to this Lease or (b) in any
other manner adversely affect Tenant's interest in the Premises.


46. Hazardous Materials.


(a) Throughout the Lease Term, Tenant shall not knowingly cause, permit or allow
any Hazardous Materials to be placed, stored, dumped, dispensed, released,
discharged, used, sold, transported, or located on or within any portion of the
Premises, the Building or the Land by itself or its servants, agents, employees,
contractors, subcontractors, licensees, assignees or subtenants; provided,
however, minor quantities of Hazardous Materials may be used or stored in the
Premises for cleaning purposes only or in connection with the use of office
equipment and the normal operation of Tenant's office only, so long as such
quantities and the use thereof are permitted by or are exempt from applicable
governmental regulation. Tenant agrees to give Landlord prompt written notice of
any discovery, discharge, release or threatened discharge or threatened release
of any Hazardous Materials on or about the Premises, the Building or the Land.
Tenant agrees to promptly clean up any Hazardous Materials which are placed in
the Premises or on the Land by Tenant or its servants, agents, employees,
contractors, subcontractors, licensees, assignees or subtenants and to remediate
or remove any such contamination relating to the Premises, the Building and/or
the Land, as appropriate, at Tenant's cost and expense, in compliance with all
applicable laws, ordinances, rules and regulations then in effect and to
Landlord's satisfaction, at no cost or expense to Landlord. Additionally, Tenant
hereby agrees to indemnify and hold harmless Landlord and Landlord's partners,
officers, directors, members, affiliates, employees and agents from and against
all loss, cost, damage, liability and expense (including attorneys' fees and
expenses) arising from or relating to any Hazardous Materials (other than those
permitted above) which are placed in the Premises or the Building or on the Land
by Tenant or its servants, agents, employees, contractors, subcontractors,
licensees, assignees or subtenants. For purposes of this Lease, the term
"Hazardous Materials" means such substances as give rise to remediation
requirements, duties or obligations under the Clean Air Act, the Clean Water
Act, the Federal Water Pollution Control Act of 1976, the Comprehensive
Environmental Response, Compensation Liability Act of 1980, the Toxic Substances
Control Act and any other state or federal environmental statutes, ordinances,
rules or regulations.


25

--------------------------------------------------------------------------------


 
(b) The terms and provisions in this Paragraph 47 shall survive the termination
or earlier expiration of this Lease.


(c) Tenant shall have the right to bring a limited quantity of a sample of its
product onto the Premises upon the agreement of Landlord. To the extent that
Landlord grants permission to Tenant to bring a sample of its product onto the
Premises, Tenant shall be responsible for proving to Landlord that the product
does not pose a danger to anyone on the Premises. To the extent necessary,
Tenant may be required to sign additional agreements assuring Landlord of the
safety of the product.


47. Landlord's Right of Relocation.


Landlord shall be entitled to request Tenant to relocate from the Premises to a
comparable space (a "Relocation Space) within the Building or any other building
then owned by Landlord or any affiliate of Landlord within the office and
business development commonly referred to as Primera at any time after
reasonable written notice of Landlord's election (not in excess of ninety (90)
days) is given to Tenant. Any such relocation, upon approval by Tenant, shall be
entirely at the expense of Landlord or the third party tenant replacing Tenant
in the Premises. Such a relocation shall not terminate or otherwise affect or
modify this Lease, except that from and after the date of such relocation,
"Premises" shall refer to the Relocation Space into which Tenant has been moved,
rather than the original Premises as herein defined.


48. Evidence of Authority.


If requested by Landlord, Tenant shall furnish appropriate legal documentation
evidencing the valid existence and good standing of Tenant and the authority of
any parties signing this Lease to act for Tenant. By signing this Lease on
Tenant's behalf, the signatory for Tenant hereby represents the truth of such
facts to Landlord.


49. Survival of Obligations.


Notwithstanding any term or provision in this Lease to the contrary, any
liability or obligation of Landlord or Tenant arising during or accruing with
respect to the Lease Term shall survive the expiration or earlier termination of
this Lease, including, without limitation, obligations and liabilities relating
to (i) rent payments, (ii) the condition of the Premises and the removal of
Tenant's property, and (ii) indemnity and hold harmless provisions in this
Lease.


50. Confidentiality.


Tenant agrees, on behalf of Tenant and Tenant's employees, agents, contractors,
consultants, partners, affiliates, assignees and subtenants, not to disclose the
terms of this Lease or the results of any audit of Landlord's books and records
under this Lease to any third party except (i) legal counsel to Tenant, (ii) any
assignee of Tenant's interest in this Lease or any subtenant of Tenant relative
to the Premises (or any portion thereof), (iii) as required by applicable law or
by subpoena or other similar legal process, or (iv) for financial reporting
purposes.
 
26

--------------------------------------------------------------------------------




51. Contractual Landlord's Lien.


Landlord shall have, and at all times, a valid security interest to secure the
payment of Basic Rent, Additional Rent, and other sums of money becoming due
hereunder from Tenant, and to secure payment of any damages or loss which
Landlord may suffer by reason of the breach by Tenant of any covenant,
agreement, or condition contained herein, upon all goods, wares, equipment,
fixtures, furniture, improvements, and other personal property of Tenant
presently or which may hereinafter situated in the Premises, and all proceeds
therefrom. Such property shall not be removed therefrom without the consent of
Landlord until all arrearages in rent as well as any and other sums of money to
Landlord hereunder shall first have been paid and discharged and all the
covenants, agreements, and conditions have been fully complied with and
performed by Tenant. In consideration of this Lease, upon occurrence and the
event of default by Tenant, Landlord may, in addition to any of the remedies
provided herein, enter upon the Premises and take possession of any and all
good, wares, equipment, fixtures, furniture, improvements, and other personal
property of Tenant situated on or in the Premises, without liability for
trespass or conversion, and sell the same at public or private sale, with our
without having such property at the sale, after giving Tenant reasonable notice
of the time and place of any public sale or of the time after which any private
sale is to be made, at which sale Landlord or its assigns may purchase. Unless
otherwise prohibited by law, and without intending to exclude any other manner
of giving Tenant reasonable notice, the requirement of reasonable notice shall
be met if such notice is given in the manner described in Paragraph 37 of this
Lease at least five (5) days before time of sale. Proceeds of any such
disposition, plus any and all expenses connected with the taking of possession,
holding and selling of the property (including reasonable attorneys' fees and
paralegals' fees, whether incurred in court, out of court, on appeal or in
bankruptcy administrative proceedings and other expenses), shall be applied as a
credit against the indebtedness of the secured by the security interest granted
in this Paragraph 52. Any surplus shall be paid to Tenant or as otherwise
provided by law, and Tenant shall pay any deficiencies forthwith. Upon request
by Landlord, Tenant agrees to execute and deliver to Landlord a financing
statement in the form sufficient to perfect the security interest of Landlord in
the aforementioned property and proceeds thereof under the provisions of the
Uniform Commercial Code in force in the State of Florida.


52. Rent a Separate Covenant.


Tenant shall not for any reason withhold or reduce Tenant's required payments of
Basic Rent and other charges provided in this Lease, it being expressly
understood and agreed contractually by the parties that the payment of Basic
Rent, Additional Rent, and other charges provided under this Lease is a
contractual covenant by Tenant that is independent of the other covenants of the
parties under this Lease.


53. Radon.


As required by Section 404.056(5) 1995, Florida Statutes, (2005), Landlord
notifies Tenant as follows:


"RADON GAS: Radon is a naturally occurring radioactive gas, that when it has
accumulated in a building in sufficient quantities, it may present health risk
to persons who are exposed to it over time. Levels of Radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding Radon and Radon testing may be obtained from your county
public health department." Should radon or other hazardous conditions exist, the
Landlord will notify the Tenant immediately and take actions to remediate the
situation. If the situation cannot be remedied to safe levels, the Tenant will
have the opportunity to terminate the lease agreement.


54. Miscellaneous Provisions.


The entire agreement, intent and understanding between Landlord and Tenant is
contained in the provisions of this Lease and the exhibits attached hereto and
any stipulations, representations, promises or agreements, written or oral, made
prior to or contemporaneously with this Lease shall have no legal or equitable
effect or consequence unless reduced to writing herein or in the exhibits
attached hereto. This Lease may not be modified except by a written instrument
by the parties hereto. The terms "Landlord" and "Tenant" and all pronouns
relating thereto shall be deemed to mean and include corporations, partnerships
and individuals as may fit the context, and the masculine gender shall be deemed
to include the feminine and the neuter, and the singular number, the plural.


55. Special Stipulations.


The Special Stipulations, if any, set forth on Exhibit F attached to this Lease
are incorporated herein by reference. If there is no Exhibit F attached to this
Lease, there are no such Special Stipulations. Such Special Stipulations shall
control if in conflict with any of the foregoing provisions of this Lease.


27

--------------------------------------------------------------------------------


 
56. WAIVER OF JURY TRIAL.


THE PARTIES HERETO SHALL, AND THEY HEREBY DO, WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH,
THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY
OF THE PREMISES AND/OR BUILDING AND/OR CLAIM OR INJURY OR DAMAGE. IN THE EVENT
LANDLORD COMMENCES ANY PROCEEDINGS TO ENFORCE THIS LEASE OR THE LANDLORD/TENANT
RELATIONSHIP BETWEEN THE PARTIES OR FOR NON-PAYMENT OF BASIC RENT OF ANY NATURE
WHATSOEVER, OR ADDITIONAL MONIES DUE LANDLORD FROM TENANT UNDER THIS LEASE,
TENANT WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN
ANY SUCH PROCEEDINGS. IN THE EVENT TENANT MUST, BECAUSE OF APPLICABLE COURT
RULES, INTERPOSE ANY COUNTERCLAIM OR OTHER CLAIM AGAINST SUCH PROCEEDING THE
LANDLORD AND TENANT COVENANT AND AGREE THAT, IN ADDITION TO ANY OTHER LAWFUL
REMEDY OF LANDLORD UPON MOTION OF LANDLORD, SUCH COUNTERCLAIM OR OTHER CLAIM
ASSERTED BY TENANT SHALL BE SEVERED OUT OF THE PROCEEDINGS INSTITUTED BY
LANDLORD AND, IF NECESSARY, TRANSFERRED TO A COURT OF DIFFERENT JURISDICTION,
AND THE PROCEEDINGS INSTITUTED BY LANDLORD MAY PROCEED TO FINAL JUDGMENT
SEPARATELY AND APART FROM AND WITHOUT CONSOLIDATION WITH OR REFERENCE TO THE
STATUS OF EACH COUNTERCLAIM OR ANY CLAIM ASSERTED BY TENANT


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.
 

 
Signed, sealed and delivered in the presence of:
     
LANDLORD:
                     
CENTRAL FLORIDA EDUCATORS’ FEDERAL CREDIT UNION
           
By:
/s/ Kevin Miller  
By:
  Joseph A. Melbourne, Jr. Print Name:

--------------------------------------------------------------------------------

 
Kevin Miller
     

--------------------------------------------------------------------------------

Print Name: Joseph A. Melbourne, Jr.
Title: President and CEO
 

--------------------------------------------------------------------------------

     

     
TENANT: H2Diesel
           
By:
/s/ Emily M. Ostresh  
By:
  /s/ David A. Gillespie Print Name:

--------------------------------------------------------------------------------

 
Emily M. Ostresh
     

--------------------------------------------------------------------------------

Print Name: David A. Gillespie
Title: President and CEO
 

--------------------------------------------------------------------------------

     

           
By: 
/s/ Phillip J. Wallis      
 
 
Print Name:

--------------------------------------------------------------------------------

 
Phillip J. Wallis
       

--------------------------------------------------------------------------------

     

           
By: 
/s/ Sandra Saleh  
  
   
 
 
Print Name:

--------------------------------------------------------------------------------

 
Sandra Saleh
       

--------------------------------------------------------------------------------

     

 
28

--------------------------------------------------------------------------------


 
EXHIBIT “A”
Description of Land


All that certain tract or parcel of land lying and being in the City of Lake
Mary, Seminole County, Florida, and being more particularly described as
follows:




(See Attached)
 
A-1

--------------------------------------------------------------------------------



EXHIBIT “B”
Designation of Premises


[TO BE PROVIDED]


B-1

--------------------------------------------------------------------------------



EXHIBIT “C”
Construction of Improvements


1.
Building Shell Improvements. Landlord, at Landlord's sole cost, shall complete
or has completed the following as part of the Building Shell Improvements:




 
·
2' x 2' ceiling grid installed at 9' above the finished floor

     

 
·
2' x 2' tegular acoustical ceiling tile (to be stacked on the floor in the
Premises)

     

 
·
columns wrapped with drywall

     

 
·
high efficiency 2' x 4, 3 lamp fixtures with 18-cell parabolic lenses and lights
at a ratio of one fixture per 75 square feet of Premises Net Usable Area (to be
stacked on the floor in the Premises)

     

 
·
low pressure and medium pressure duct work

     

 
·
interior VAV boxes installed with thermostats at the rate of approximately one
(1) per 2,665 usable square feet

     

 
·
perimeter VAV boxes installed to perimeter slot diffusers at the rate of
approximately one (1) per 2,190 usable square feet

     

 
·
Building standard fire sprinkler system (in accordance with applicable code
requirements), with heads turned up

     

 
·
demising walls: Landlord shall pay for the cost of the demising walls between
the Premises and the Common Areas and Tenant shall pay for one-half of the cost
of the demising walls between the Premises and other tenant space in the
Building

     

 
·
blinds for exterior windows



2.
Preparation and Approval of Tenant Improvements Plans and Specifications. As
soon as reasonably practicable following the Lease Date, Landlord shall proceed,
to have Landlord's architect prepare a draft of the Tenant Improvements Plans
and Specifications and shall deliver a complete copy of the Tenant Improvements
Plans and Specifications to Tenant for Tenant's review and approval. Tenant
shall review the draft of the Tenant Improvements Plans and Specifications and
shall notify Landlord in writing within five (5) business days after Tenant's
receipt of same as to whether Tenant approves the Tenant Improvements Plans and
Specifications; and if Tenant does not approve the Tenant Improvements Plans and
Specifications, such written notice from Tenant to Landlord shall provide
Tenant's specific and detailed comments and suggestions which, if incorporated
in the Tenant Improvements Plans and Specifications would render the Tenant
Improvements Plans and Specifications acceptable to Tenant. Landlord and Tenant
shall cooperate with one another in good faith to reach agreement regarding the
Tenant Improvements Plans and Specifications as soon as practicable, and in any
event Tenant shall approve the Tenant Improvements Plans and Specifications if
they are prepared in accordance with and consistent with the preliminary plans
and specifications which are attached as Exhibit I to the Lease. In the event
Landlord and Tenant are unable, after complying with the foregoing terms and
provisions in this Paragraph 2, to reach agreement regarding the Tenant
Improvements Plans and Specifications within fifteen (15) business days after
the date on which Landlord initially delivers the draft of the Tenant
Improvements Plans and Specifications to Tenant pursuant to this Paragraph 2 and
until such time as Landlord and Tenant succeed in reaching agreement relative to
the Tenant Improvements Plans and Specifications, Landlord may terminate the
Lease by giving written notice of such action to Tenant.



C-1

--------------------------------------------------------------------------------



EXHIBIT “D”
Cleaning and Janitorial Services


LANDLORD SHALL FURNISH CLEANING AND JANITORIAL SERVICES TO THE PREMISES AS
DESCRIBED BELOW:


DAILY (Monday - Friday):



 
·
Sweep, dry mop or vacuum, as appropriate, all floor areas; remove material such
as gum and tar which has adhered to the floor.




 


·
Empty and damp wipe all ash trays, waste baskets and containers, remove all
trash from the leased premises.




 
·
Dust all cleared horizontal surfaces with treated dust cloth, including
furniture, files, telephones, equipment that can be reached without a ladder.




 
·
Spot wash to remove smudges, marks and fingerprints from such areas that can be
reached without a ladder.




 
·
Clean water fountains, cafeteria tables and chairs.




 
·
Damp mop all non-resilient floors such as terrazzo and ceramic tile.




 
·
Clean freight and passenger elevator cabs and landing doors.




 
·
Clean mirrors, soap dispensers, shelves, wash basins, exposed plumbing,
dispenser and disposal container exteriors, damp wipe all ledges, toilet stalls
and toilet doors.




 
·
Clean toilets and urinals with detergent disinfectants.




 
·
Furnish and refill all soap, toilet, sanitary napkin and towel dispensers.




 
·
Spot clean carpet stains.




 
·
Wash glass in Building directory, entrance doors and frames.




 
·
Remove all litter from the parking lot and grounds.



WEEKLY:



 
·
Dust vertical blinds and louvers.




 
·
Spot wash interior partition glass and door glass to remove smudge marks.




 
·
Sweep all stairs areas.




 
·
Dust all baseboards.




 
·
Vacuum or brush all fabric covered chairs.



MONTHLY:



 
·
Scrub and recondition resilient floor areas.




 
·
Wash all stairwell landings and treads.




 
·
Wash all interior glass both sides.



D-1

--------------------------------------------------------------------------------


 
QUARTERLY:



 
·
High dust all horizontal and vertical surfaces not reached by nightly cleaning.




 
·
Vacuum all ceiling and wall air supply and exhaust diffusers and grills.




 
·
Wash and polish vertical terrazzo and marble surfaces.




 
·
Spot clean carpeted areas.



SEMI-ANNUALLY:



 
·
Vacuum drapes, cornices and wall hangings.




 
·
Dust all storage areas and shelves and contents.




 
·
Damp wash diffusers, grills, and other such items.



ANNUALLY:



 
·
Strip and refinish all resilient floors. Clean entire carpeted areas and
schedule with Tenant to avoid business disruption..

 

·
Wash all building exterior glass both sides.

 

·
Clean light fixtures, reflectors, globes, diffusers and trim.




 
·
Wash walls in corridors, lounges, classrooms, demonstration areas, cafeterias,
break rooms, washrooms.




 
·
Clean all vertical surfaces not attended to during nightly, weekly, quarterly or
semi-annually cleaning.




 
Landlord will provide a day porter for use throughout the Building on business
days, Monday through Friday.

 
D-2

--------------------------------------------------------------------------------



EXHIBIT “E”
Rules and Regulations



1. Sidewalks, doorways, vestibules, halls, stairways, and similar areas shall
not be obstructed nor shall refuse, furniture, boxes or other items be placed
therein by any tenant or its officers, agents, servants, and employees, or be
used for any purpose other than ingress and egress to and from premises in the
Building, or for going from one part of the Building to another part of the
Building. Canvassing, soliciting and peddling in the Building are prohibited.


2. Plumbing, fixtures and appliances shall be used only for the purposes for
which constructed, and no unsuitable material shall be placed therein.


3. No signs, directories, posters, advertisements, or notices shall be painted
or affixed on or to any of the windows or doors, or in corridors or other parts
of the Building, except in such color, size, and style, and in such places, as
shall be first approved in writing by Landlord in its discretion. However, the
prohibition in the immediately preceding sentence shall not limit or restrict
any tenant's right to maintain within the premises occupied by such tenant any
signs, directories, posters, advertisements, or notices so long as such items
are not visible from the exterior of the premises occupied by such tenant or
from the Common Areas of the Building. Building standard suite identification
signs will be prepared by Landlord at each tenant's expense. Landlord shall have
the right to remove all unapproved signs without notice to any tenant, at the
expense of the responsible tenant.


4. No tenant shall do, or permit anything to be done, in or about the Building,
or bring or keep anything therein, that will in any way increase the rate of
fire or other insurance on the Building, or on property kept therein or
otherwise increase the possibility of fire or other casualty.


5. Landlord shall have the power to prescribe the weight and position of heavy
equipment or objects which may overstress any portion of the floor. All damage
done to the Building by the improper placing of such heavy items will be
repaired at the sole expense of the responsible tenant.


6. Each tenant shall notify the Building manager when safes or other heavy
equipment are to be taken in or out of the Building, and the moving shall be
done after written permission is obtained from Landlord on such conditions as
Landlord shall require.


7. All deliveries must be made via the service entrance and service elevator,
when provided, during normal working hours. Landlord's written approval must be
obtained for any delivery after normal working hours.


8. Each tenant shall cooperate with Landlord's employees in keeping such
tenant's premises neat and clean.


9. Each tenant shall not cause or permit any improper noises in the Building,
allow any unpleasant odors to emanate from the Premises, or otherwise interfere,
injure or annoy in any way other tenants or persons having business with them.
However, Landlord acknowledges that, if permitted by the applicable lease, a
tenant may operate a food services facility within the premises of such tenant
for the sole use and benefit of the occupants of such premises and that such
food services facility may emit odors normally associated with the operation of
such on-site food services facilities.


10. No animals shall be brought into or kept in or about the Building.


11. When conditions are such that a tenant must dispose of crates, boxes, etc.
on the sidewalk, it will be the responsibility of such tenant to dispose of same
prior to 7:30 a.m. or after 5:30 p.m.


12. No machinery of any kind, other than ordinary office machines such as
typewriters, information processing systems, copy machines, communications
equipment and calculators, shall be operated in any premises in the Building
without the prior written consent of Landlord, nor shall any tenant use or keep
in the Building any inflammable or explosive fluid or substance (including
natural Christmas trees) No space heaters or fans shall be operated in the
Building.
 
E-1

--------------------------------------------------------------------------------




13. No motorcycles or similar vehicles will be allowed in the Building.


14. No nails, hooks, or screws shall be driven into or inserted in any part of
the Building, except as approved by Building maintenance personnel.
Notwithstanding the foregoing, a tenant may decorate the interior of such
tenant's premises at such tenant's sole discretion provided such decorations do
not impact the structural integrity of the Building and cannot be seen from the
exterior of the Building or from any Common Areas of the Building.


15. Landlord has the right to evacuate the Building in the event of an emergency
or catastrophe.


16. No food and/or beverages shall be distributed from any tenant's office
without the prior written approval of the Building Manager. But a tenant may
prepare coffee and similar beverages and warm typical luncheon items for the
consumption of such tenant's employees and invitees. Furthermore, Landlord
acknowledges that, if permitted by the applicable lease, a tenant may operate a
food services facility within the premises of such tenant for the sole use and
benefit of the occupants of such premises.


17. No additional locks shall be placed upon any doors without the prior written
consent of Landlord. All necessary keys or access cards or codes shall be
furnished by Landlord, and the same shall be surrendered upon termination of the
applicable lease, and each tenant shall then give Landlord or Landlord's agent
an explanation of the combination of all locks on the doors or vaults.
Replacement keys or access cards or codes (i.e., replacements for keys or access
cards or codes previously issued by Landlord) shall be obtained only from
Landlord, and Tenant shall pay to Landlord (as Additional Rent, within thirty
(30) days after Tenant receives an invoice therefor) the actual costs incurred
by Landlord in obtaining and issuing replacement keys or access cards or codes
for keys or access cards or codes previously issued.


18. Tenants will not locate furnishings or cabinets adjacent to mechanical or
electrical access panels or over air conditioning outlets so as to prevent
operating personnel from servicing such units as routine or emergency access may
require. Cost of moving such furnishings for Landlord's access will be for the
responsible tenant's account. The lighting and air conditioning equipment of the
Building will remain the exclusive charge of the Building designated personnel.


19. Each tenant shall comply with reasonable parking rules and regulations as
may be posted and distributed by Landlord from time to time.


20. No portion of the Building shall be used for the purpose of lodging rooms.


21. Prior written approval, which shall be at Landlord's sole discretion, must
be obtained for installation of window shades, blinds, drapes, or any other
window treatment of any kind whatsoever. Landlord will control all internal
lighting that may be visible from the exterior of the Building and shall have
the right to change any unapproved lighting, without notice to the responsible
tenant, at the responsible tenant's expense.


22. No tenant shall make any changes or alterations to any portion of the
Building without Landlord's prior written approval, which may be given on such
conditions as Landlord may elect. All such work shall be done by Landlord or by
licensed contractors and/or workmen.


23. If proximity cards are lost, stolen or otherwise misplaced, Tenant shall
inform Landlord’s property management company within 24 hours so that the card
can be deactivated with minimal compromise to security. Replacement Proximity
cards will be issued on an as needed basis at a charge of $7.00 per card


24. Use of the fitness facility shall be limited to those employees who fill out
the necessary paperwork, watch the instructional video and follow all of the
rules of the fitness facility. The fee for use of the facility, $20 per person,
will be paid in advance by those employees wishing to use the fitness facility.
Failure to abide by the fitness facility rules or failure to make timely payment
will prevent use. Tenant has the right to pay for use of the fitness facility on
behalf of its employees.
 
E-2

--------------------------------------------------------------------------------




25. Use of the community room shall be available at no extra charge, upon
coordination with the Landlord.


26. Tenant understands and agrees that certain additional security precautions
may become necessary from time to time due to the on site availability of
financial services. Tenant agrees to abide by all additional security
precautions or measures deemed necessary by Landlord. Determinations relating to
additional security are exclusively determined by Landlord.


E-3

--------------------------------------------------------------------------------



EXHIBIT “F”
Special Stipulations


1.     Renewal Option: The Landlord shall provide one (1) five (5) year renewal
option with at least twelve (12) months advance written notice from Tenant. The
renewal rate will be adjusted to fair market value based on 100% of market rates
for Class “A” office leases in the Primera, Lake Mary office market in buildings
of similar age, quality and amenities.
 
The foregoing Special Stipulations are hereby incorporated into and made a part
of the Lease Agreement. In the event, however, of a conflict between the terms
of the Special Stipulations and the terms of the Lease Agreement, the Special
Stipulations shall control.


Initial: ____________ (For Landlord)
Initial: ____________ (For Tenant)
 
F-1

--------------------------------------------------------------------------------



EXHIBIT “G”
Example of Total Operating Expense



[Attached]
 
G-1

--------------------------------------------------------------------------------



EXHIBIT “H”
Commencement Date Stipulation


Pursuant to that certain Lease Agreement (the "Lease) between CENTRAL FLORIDA
EDUCATORS’ FEDERAL CREDIT UNION (the "Landlord") and H2Diesel (the "Tenant")
dated as of March 12, 2008, for certain premises in The CFE Federal Credit Union
Building located at 1000 Primera Boulevard, Lake Mary, Florida 32746, Landlord
and Tenant hereby stipulate and certify that:



1.
The Commencement Date under the Lease is July 1, 2008, and the expiration date
of the Lease Term is January 1, 2014, prior to any extension agreements.




2.
Tenant's obligation to pay Rent under the Lease commenced on the Commencement
Date.



The terms and provisions of this Commencement Date Stipulation are hereby
incorporated into the Lease and modify any and all provisions to the contrary
contained therein.


Executed under seal as of the _____ day of _______________________, 2008.
 

       
TENANT:
    ____________________________________,       a
_________________________________________  
   
   
  By:    

--------------------------------------------------------------------------------

Name: David A. Gillespie
  Title: President and CEO

             
LANDLORD:
     
CENTRAL FLORIDA EDUCATORS’ FEDERAL CREDIT UNION
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Joseph A. Melbourne, Jr.
 
Title: President and CEO

 
H-1

--------------------------------------------------------------------------------


 
EXHIBIT “I”
Preliminary Tenant Improvements Plans and Specifications


[TO BE PROVIDED]
 
I-1

--------------------------------------------------------------------------------


 